Table of Contents

LEASE COMPLETION CHECKLIST

TEAMSTAFF INC.
1 Executive Drive, Suite 130, Somerset, NJ 08873

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] TENANT: [spacer.gif] [spacer.gif] THE FOLLOWING ITEMS MUST BE
ATTACHED AND/OR COMPLETED
AND RETURNED TO THE LANDLORD WITH THE SIGNED LEASE Sent [spacer.gif]
[spacer.gif] Rec’d [spacer.gif] [spacer.gif]     [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif] Security in the amount of $8,000.00   [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] First Month’s Rent in the amount of
$4,005.00   [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif] Insurance
Certificate (NB:    The Insurance Certificate should also be forwarded to our
insurance compliance service by email to glenview_cert_tracking@ars.aon.com or
by fax to 1-866-827-2256.)

Two (2) signed originals of the Lease along with the above noted items should be
forwarded to the Landlord’s management company: Denholtz Associates, Attn: Beata
Batista, 1600 St. Georges Avenue, Rahway, New Jersey 07065.

Please direct any comments regarding the Lease prior to execution to: Clifford
Frish, Esq., c/o Denholtz Associates, 1600 St. Georges Avenue, Rahway, New
Jersey 07065, Tel: 732-956-3122, Fax: 732-388-1290, E-mail:
cfrish@denholtznj.com.

1


--------------------------------------------------------------------------------


Table of Contents

AGREEMENT OF LEASE

between

SOMERSET EXECUTIVE SQUARE ASSOCIATES, L.P.

and

TEAMSTAFF INC.

Complex:

1 Executive Drive
Somerset, NJ 08873


--------------------------------------------------------------------------------


Table of Contents

TABLE OF CONTENTS

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] BASIC PROVISIONS
[spacer.gif] [spacer.gif]   DEFINITIONS [spacer.gif] [spacer.gif]   ARTICLE 1
[spacer.gif] [spacer.gif] DEMISE OF PREMISES AND COMMENCEMENT DATE ARTICLE 2
[spacer.gif] [spacer.gif] COMMON AREAS ARTICLE 3 [spacer.gif] [spacer.gif] RENT
ARTICLE 4 [spacer.gif] [spacer.gif] SECURITY ARTICLE 5 [spacer.gif] [spacer.gif]
ASSIGNMENT AND SUBLETTING ARTICLE 6 [spacer.gif] [spacer.gif] REPAIRS,
MAINTENANCE AND UTILITES ARTICLE 7 [spacer.gif] [spacer.gif] COMPLIANCE WITH LAW
ARTICLE 8 [spacer.gif] [spacer.gif] ALTERATIONS ARTICLE 9 [spacer.gif]
[spacer.gif] INSURANCE ARTICLE 10 [spacer.gif] [spacer.gif] DAMAGE AND
DESTRUCTION; EMINENT DOMAIN ARTICLE 11 [spacer.gif] [spacer.gif] RENT ABATEMENT
ARTICLE 12 [spacer.gif] [spacer.gif] QUIET POSSESSION ARTICLE 13 [spacer.gif]
[spacer.gif] DEFAULT; REMEDIES AND DAMAGES ARTICLE 14 [spacer.gif] [spacer.gif]
UNAVOIDABLE DELAYS, FORCE MAJEURE ARTICLE 15 [spacer.gif] [spacer.gif] NOTICES
ARTICLE 16 [spacer.gif] [spacer.gif] ACCESS ARTICLE 17 [spacer.gif] [spacer.gif]
SIGNS ARTICLE 18 [spacer.gif] [spacer.gif] END OF TERM ARTICLE 19 [spacer.gif]
[spacer.gif] HOLDING OVER ARTICLE 20 [spacer.gif] [spacer.gif] INDEMNITY ARTICLE
21 [spacer.gif] [spacer.gif] SUBORDINATION ARTICLE 22 [spacer.gif] [spacer.gif]
CERTIFICATES ARTICLE 23 [spacer.gif] [spacer.gif] PARKING SPACES; USE OF
EXTERIOR AREAS ARTICLE 24 [spacer.gif] [spacer.gif] WAIVER PROVISIONS ARTICLE 25
[spacer.gif] [spacer.gif] MISCELLANEOUS

3


--------------------------------------------------------------------------------


Table of Contents

THIS LEASE is made and entered into as of this         day of        ,
200        , by and between SOMERSET EXECUTIVE SQUARE ASSOCIATES, L.P., a New
Jersey limited partnership, having its principal office at c/o Denholtz
Management Corp., 1600 St. Georges Avenue, Rahway, New Jersey 07065
(‘‘Landlord’’) and TEAMSTAFF INC., a New Jersey corporation, having an address
at 300 Atrium Drive, Somerset, NJ 08873 (‘‘Tenant’’).

NOW, THEREFORE, in consideration of the terms, covenants and conditions herein
set forth, Landlord and Tenant hereby covenant and agree as follows:

The following Basic Provisions and Definitions are incorporated into and made a
part of this Lease:

BASIC PROVISIONS

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] (1) [spacer.gif] [spacer.gif] Building: [spacer.gif] [spacer.gif] 1
Executive Drive, Somerset, NJ 08873 (2) [spacer.gif] [spacer.gif] Premises:
[spacer.gif] [spacer.gif] Suite No. 130, consisting of approximately 2,670
Square Feet. (3) [spacer.gif] [spacer.gif] Permitted Use: [spacer.gif]
[spacer.gif] Office (4) [spacer.gif] [spacer.gif] Estimated Commencement Date:
[spacer.gif] [spacer.gif] June 1, 2007. (5) [spacer.gif] [spacer.gif] Rent
Commencement
Date: [spacer.gif] [spacer.gif] The date which is sixty (60) calendar days after
the Commencement Date. (6) [spacer.gif] [spacer.gif] Expiration Date:
[spacer.gif] [spacer.gif] The last day of the sixtieth (60th) Lease Month. (7)
[spacer.gif] [spacer.gif] Security: [spacer.gif] [spacer.gif] $8,000.00 (8)
[spacer.gif] [spacer.gif] Base Rent: [spacer.gif] [spacer.gif] Period
[spacer.gif] [spacer.gif] Annual Base Rent [spacer.gif] [spacer.gif] Monthly
Base Rent   [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif] Commencement
Date through
Rent Commencement Date [spacer.gif] [spacer.gif] [spacer.gif] $ 0.00
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] $ 0.00 [spacer.gif]  
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif] Lease Months 1 through 12
[spacer.gif] [spacer.gif] [spacer.gif] $ 48,060.00 [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] $ 4,005.00 [spacer.gif]   [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif] Lease Months 13 through 24 [spacer.gif] [spacer.gif]
[spacer.gif] $ 49,501.80 [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] $
4,125.15 [spacer.gif]   [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]
Lease Months 25 through 36 [spacer.gif] [spacer.gif] [spacer.gif] $ 50,986.80
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] $ 4,248.90 [spacer.gif]  
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif] Lease Months 37 through 48
[spacer.gif] [spacer.gif] [spacer.gif] $ 52,516.44 [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] $ 4,376.37 [spacer.gif]   [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif] Lease Months 49 through 60 [spacer.gif] [spacer.gif]
[spacer.gif] $ 54,091.92 [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] $
4,507.66 [spacer.gif] (9) [spacer.gif] [spacer.gif] Base Year: [spacer.gif]
[spacer.gif] Calendar year 2007 (10) [spacer.gif] [spacer.gif] Tenant’s
Percentage: [spacer.gif] [spacer.gif] Initially 3.26%, subject to adjustment per
terms of the Lease. (11) [spacer.gif] [spacer.gif] Electricity Payment
[spacer.gif] [spacer.gif] Initially $389.38 per month, subject to adjustment per
terms of the Lease. (12) [spacer.gif] [spacer.gif] Tenant’s Address:
[spacer.gif] [spacer.gif] TeamStaff Inc.
1 Executive Drive
Suite No. 130
Somerset, NJ 08873 (13) [spacer.gif] [spacer.gif] Landlord’s Address:
[spacer.gif] [spacer.gif] c/o Denholtz Management Corp.
P.O. Box 1234
1600 St. Georges Avenue
Rahway, New Jersey 07065 (14) [spacer.gif] [spacer.gif] Parking Spaces:
[spacer.gif] [spacer.gif] Ten (10) spaces, subject to Article 23 (15)
[spacer.gif] [spacer.gif] Broker: [spacer.gif] [spacer.gif] Denholtz Associates
and Equis Corporation (16) [spacer.gif] [spacer.gif] Exhibits: [spacer.gif]
[spacer.gif] The following exhibits annexed hereto are hereby incorporated
herein and made a part hereof:   [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif] Exhibit A – Site Plan   [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif] Exhibit B – Floor Plan   [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif] Exhibit C – Rules & Regulations   [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif] Exhibit D – Landlord’s Work   [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] Exhibit E – Renewal Option

4


--------------------------------------------------------------------------------


Table of Contents

DEFINITIONS

(1)    ‘‘Additional Rent’’ means any and all sums payable by Tenant to Landlord
pursuant to this Lease for any reason with the exception of Base Rent.

(2)    ‘‘Alteration(s)’’ means any and all installations, changes, additions or
improvements to the Premises made by or at the request of Tenant, other than the
Landlord’s Work.

(3)    ‘‘Base Operating Expenses’’ means the Operating Expenses incurred by
Landlord in the Base Year.

(4)    ‘‘Base Taxes’’ means the Taxes incurred by Landlord in the Base Year.

(5)    ‘‘Building’’ means the building designated in the Basic Provisions
section of this Lease.

(6)    ‘‘Complex’’ means the Building, the Common Areas and any other
improvements on that certain developed parcel of real property located on 1
Executive Drive, Somerset, NJ 08873 as shown on Exhibit A.

(7)    ‘‘Commencement Date’’ means the earlier to occur of (i) the day on which
possession of the Premises is delivered to Tenant ready for occupancy, or (ii)
the day Tenant or anyone claiming under or through Tenant first occupies the
Premises.

(8)    ‘‘Common Areas’’ means those portions of the Complex and services which
are generally available to any and all of the owners, tenants or users of the
Complex and the business invitees of such owners, tenants or users.

(9)    ‘‘Fee Mortgagee’’ means any person or entity which Landlord notifies
Tenant has a mortgage against the Complex or Building.

(10)    ‘‘Governmental Authorities’’ means all federal, state, county and
municipal governments and appropriate departments, commissions, boards,
subdivisions, and officers thereof, the Board of Fire Underwriters or similar
body having jurisdiction, foreseen or unforeseen, ordinary as well as
extraordinary, and whether or not the same shall presently be within the
contemplation of the parties hereto.

(11)    ‘‘Hazardous Materials’’ means any substances, materials, wastes,
pollutants and the like which are defined as hazardous or toxic in, and/or
regulated by (or become defined in and/or regulated by), any Legal Requirements.

(12)    ‘‘HVAC System’’ means the heating, air conditioning and ventilation
systems, and all component parts of such systems, installed by Landlord for the
purpose of supplying ventilation, heat and/or cooling to the Premises.

(13)    ‘‘Interest Rate’’ means the Prime Rate (hereinafter defined) plus five
percent (5%). Where applicable, interest shall be payable for the time period
provided in this Lease, and, if no time period is designated, the period shall
be from the date of the occurrence in question to the date of payment. If,
however, payment of interest at such rate by Tenant (or by the tenant then in
possession having succeeded to Tenant’s interest in accordance with the terms of
this Lease) should be unlawful, i.e., violative of usury statutes or otherwise,
then ‘‘Interest Rate’’ shall be computed at the maximum lawful rate payable by
such party.

(14)    ‘‘Landlord’s Work’’ – See Exhibit D

(15)    ‘‘Lease’’ means this lease as same may be amended, modified, extended or
renewed.

(16)    ‘‘Lease Month’’ means each calendar month commencing (i) on the Rent
Commencement Date if the Rent Commencement Date falls on the first day of a
calendar month, or (ii) if the Rent Commencement Date is not the first day of a
calendar month, on the first day of the month following the Rent Commencement
Date with the first Lease Month to include the initial partial calendar month in
which the Rent Commencement Date falls.

5


--------------------------------------------------------------------------------


Table of Contents

(17)    ‘‘Legal Requirements’’ means any and all applicable laws and ordinances
and the orders, rules, regulations and requirements of all Governmental
Authorities whether or not the same shall presently be in force or within the
contemplation of the parties hereto or shall involve any change of governmental
policy, which may be applicable to the Lease, the Rent or the Premises or the
use or manner of use of the Premises.

(18)    ‘‘Operating Expense(s)’’ means any and all amounts incurred by Landlord
in any calendar year in connection with Landlord’s responsibilities under this
Lease and/or to operate, manage, maintain and repair the Complex, including,
without limitation, (i) wages, salaries and worker’s compensation (including
employee benefits and unemployment and social security taxes and insurance) of
staff performing services in connection with the Complex, and (ii) management
fees (not to exceed five percent (5%) of gross collected rents), but excluding
any capitalized expenses.

(19)    ‘‘Personalty’’ means any and all personal property of any type belonging
to Tenant and located in or about the Building, the Premises and/or the Complex.

(20)    ‘‘Premises’’ means the portion of the Building designated in the Basic
Provisions section of this Lease, as shown on Exhibit B.

(21)    ‘‘Prime Rate’’ means the prime interest rate for short term (90 day)
unsecured loans as published from time to time by the Wall Street Journal,
Eastern Edition.

(22)    ‘‘Repair(s)’’ means any and all maintenance, repairs, replacements,
alterations, additions and betterments, foreseen or unforeseen, ordinary or
extraordinary, required to maintain the Premises and/or the Complex to the
standard to which similar properties are maintained in the community in which
the Complex is located.

(23)    ‘‘Rent’’ means any and all Base Rent and/or Additional Rent.

(24)    ‘‘Rules and Regulations’’ – means the Rules and Regulations set out in
Exhibit C, subject to the provisions of Section 25.1.

(25)    ‘‘Security’’ means the amount specified in the Basic Provisions, subject
to the provisions of Article 4.

(26)    ‘‘Square Feet’’ refers to the total number of square feet of floor area
of all floors in the Building, including any mezzanine or basement space, as
measured from the exterior faces of the exterior walls and/or the center line of
any common walls. The Square Feet of the Premises shall conclusively be the
number of Square Feet indicated in the Basic Provisions, which number includes a
factor which takes into account the Common Areas.

(27)    ‘‘Taking’’ means a legal transfer of ownership and/or possession,
whether temporary or permanent, for any public or quasi-public use by any lawful
power or authority by exercise of the right of condemnation or eminent domain or
by agreement between Landlord and those having the authority to exercise such
right.

(28)    ‘‘Taxes’’ means any and all ad valorem real estate taxes and general,
special and betterment assessments, incurred by Landlord as owner of the Complex
in any calendar year, including, without limitation, all water and sewer
charges, and any taxes, fees and charges imposed in lieu of or in addition to
the foregoing due to a future change in the method of taxation. Nothing
contained in this Lease shall require Tenant to pay any estate, inheritance,
succession, corporate franchise or income tax of Landlord, nor shall any of same
be deemed Taxes, except to the extent same are substituted in lieu of other
forms of Taxes. Any Taxes for a calendar tax year only a part of which is
included within the Term, shall be adjusted between Landlord and Tenant on the
basis of a 365-day year as of the Commencement Date or the Expiration Date or
sooner termination of the Term, as the case may be, for the purpose of computing
Tenant’s Tax Payment.

(29)    ‘‘Tenant’s Percentage’’ means the number of Square Feet within the
Premises divided by the number of Square Feet within the Building. Landlord
shall proportionally increase or decrease Tenant’s Percentage if the number of
Square Feet in the Building increases or decreases due to additional
development, subdivision, demolition, condemnation, or similar reasons.

6


--------------------------------------------------------------------------------


Table of Contents

(30)    ‘‘Term’’ means the period beginning on the Commencement Date and ending
on the Expiration Date, unless sooner terminated or extended as provided
elsewhere in this Lease.

(31)    ‘‘Vesting Date’’ means the date of vesting of title or transfer of
possession, whichever is earlier, if the Complex, Building, Premises or any
portion thereof is the subject of a Taking.

(32)    ‘‘Year End Reconciliation’’ – See Section 3.2.

7


--------------------------------------------------------------------------------


Table of Contents

ARTICLE 1    DEMISE OF PREMISES AND COMMENCEMENT DATE

Section 1.1    Demise.    Landlord is the owner of the Complex and hereby leases
the Premises to Tenant for the Term. Tenant hereby takes the Premises from
Landlord, subject to all liens, encumbrances, easements, restrictions,
covenants, zoning laws and regulations affecting and governing the Premises.
Tenant shall use the Premises for the Permitted Use and for no other use or
purpose.

Section 1.2    Delivery and Acceptance.

(a)    Upon completion of the Landlord’s Work, Landlord shall deliver, and
Tenant shall accept delivery of, possession of the Premises. The Premises shall
be delivered in ‘‘broom clean’’, but otherwise in ‘‘AS IS, WHERE IS’’ condition.
If the Premises are not ready for Tenant’s occupancy at the time of the
Estimated Commencement Date, Landlord shall have no liability to Tenant for any
delay and this Lease shall not be affected thereby, except that the Commencement
Date shall be the actual date of delivery of possession of the Premises to
Tenant.

(b)    Upon entering into possession of the Premises, Tenant shall conclusively
be deemed to have accepted the Premises in its then ‘‘AS IS, WHERE IS’’
condition, including, without limitation, as regards the title thereto, the
nature, condition and usability thereof, and the use or uses to which the
Premises may be put, and shall be deemed to have assumed all risk, if any,
resulting from any patent defects and from the failure of the Premises to comply
with all Legal Requirements applicable thereto. Except as specifically provided
herein, Landlord shall not be required to perform any work to prepare the
Premises for Tenant’s intended use.

Section 1.3    Commencement Date Letter.    After determination of the
Commencement Date, Landlord may send Tenant a commencement letter confirming the
Commencement Date, the Expiration Date and any other variable terms of the
Lease. The commencement letter, which may be delivered by regular mail, shall
become a part of this Lease and shall be binding on Tenant and Landlord if
Tenant does not give Landlord notice of its disagreement with any of the
provisions of such commencement letter within ten (10) days after the date of
such letter.

ARTICLE 2    COMMON AREAS

Section 2.1    Use of Common Areas.    Beginning on the Commencement Date,
Tenant shall have the nonexclusive right to the use of the Common Areas in
common with others.

Section 2.2    Complex and Building.    Provided Landlord makes commercially
reasonable efforts to avoid interfering with Tenant’s use and occupancy of the
Premises, Landlord shall have the right (i) to add to, or subtract from, the
Common Areas, the Complex and/or the Building as Landlord may elect and Tenant
shall not be entitled to any compensation as a result thereof, nor shall same be
deemed an actual or constructive eviction, (ii) to erect, use and maintain
pipes, ducts, shafts and conduits in and through the Premises, and (iii) to
temporarily close any part of the Common Areas for such time as may be required
to prevent a dedication thereof or an accrual of any rights in any person or in
the public generally therein, or when necessary for the maintenance or repair
thereof, or for such other reason as Landlord in its judgment may deem necessary
or advisable.

ARTICLE 3    RENT

Section 3.1    Rent.

(a)    From and after the Commencement Date and throughout the Term, Tenant
shall pay Rent to Landlord. All payments of Rent shall be paid to or on behalf
of Landlord in lawful money of the United States, without prior demand or
notice. All payments of Rent shall be delivered to Landlord at the address set
forth in this Lease or to any other place designated by Landlord. Tenant’s
obligation to pay Rent accruing or on account of any time period during the Term
shall survive the Expiration Date. This Lease shall not be affected by any Legal
Requirements which may be enacted or become effective from and after the date of
this Lease affecting or regulating or attempting to affect or regulate the Rent
set out herein.

(b)    The first full monthly installment of Base Rent shall be paid to Landlord
simultaneous with execution of this Lease by Tenant. Thereafter, Base Rent shall
be paid in equal monthly

8


--------------------------------------------------------------------------------


Table of Contents

installments in advance on or before the first day of each month during the
Term. Base Rent for the first Lease Month shall be increased, if appropriate, on
a pro-rata basis for the actual number of calendar days occurring in the first
Lease Month.

(c)    Except as otherwise expressly and specifically provided to the contrary
in this Lease, no abatement, diminution or reduction of Rent shall be claimed by
or allowed to Tenant, or any persons or entities claiming under Tenant, under
any circumstances for any cause or reason.

Section 3.2    Tenant’s Tax Payment and Operating Expense Payment

(a)    Tenant shall pay to Landlord, as Additional Rent: (i) a portion of all
Taxes in excess of the Base Taxes (‘‘Tax Payment’’), and (ii) a portion of all
Operating Expenses in excess of the Base Operating Expenses (‘‘Operating Expense
Payment’’). Tenant’s Tax Payment shall be equal to the product of (the Taxes
allocated to the Building less the Base Taxes) multiplied by Tenant’s
Percentage. Tenant’s Operating Expense Payment shall be equal to the product of
(the Operating Expenses allocated to the Building less the Base Operating
Expenses) multiplied by Tenant’s Percentage.

(b)    In each calendar year after the Base Year, Landlord, at its option, shall
have the right to require Tenant to pay, on a monthly basis as Additional Rent,
an ‘‘Estimated Tax Payment’’ and an ‘‘Estimated Operating Expense Payment’’. The
Estimated Tax Payment shall be equal to the product of Landlord’s reasonable
estimate of the actual Taxes for the current year minus the Base Taxes
multiplied by Tenant’s Percentage and divided by the number of months remaining
in the year. The Estimated Operating Expense Payment shall be equal to the
product of Landlord’s reasonable estimate of the actual Operating Expenses for
the current year minus the Base Operating Expenses multiplied by Tenant’s
Percentage and divided by twelve (12).

(c)    After the end of each calendar year after the Base Year, Landlord shall
furnish to Tenant a statement of the difference, if any, between (i) the Tax
Payment due and the actual amount of Estimated Tax Payments made by Tenant for
the preceding calendar year and (ii) the Operating Expense Payment due and the
actual amount of Estimated Operating Expense Payments made by Tenant for the
preceding calendar year (a ‘‘Year End Reconciliation’’). Tenant shall, within
twenty (20) days after Landlord’s receipt of a Year End Reconciliation, pay to
Landlord the net deficiency, if any, set out in the Year End Reconciliation. If
the Year End Reconciliation shows an overpayment of Estimated Tax and/or
Estimated Operating Expense Payments, such overpayment shall be credited to
Tenant against the next monthly installment or installments of Estimated Tax or
Estimated Operating Expense Payment(s), as the case may be, due from Tenant, or
shall be refunded to Tenant if such excess relates to the calendar year in which
the Term expires.

(d)    Every Year End Reconciliation shall be conclusive and binding upon Tenant
unless (i) within twenty (20) days after the receipt of a Year End
Reconciliation, Tenant shall notify Landlord that it disputes the correctness of
the Year End Reconciliation, specifying the particular respects in which the
Year End Reconciliation is claimed to be incorrect, and (ii) if such dispute
shall not have been settled by agreement, Tenant shall submit the dispute to
arbitration pursuant to this Lease within twenty (20) days after Landlord’s
receipt of Tenant’s notice of dispute. Pending the determination of such dispute
by agreement or arbitration, Tenant shall pay Rent or accept credit in
accordance with the Year End Reconciliation and such payment or acceptance shall
be without prejudice to Tenant’s position.

(e)    Landlord may elect to contest the amount or validity of assessed
valuation or Taxes for any real estate fiscal tax year, in which event Taxes
shall be deemed to include any fees and/or expenses incurred by Landlord in
contesting or appealing Taxes and Tenant shall pay Tenant’s Percentage of the
amount thereof within twenty (20) days after receipt of demand therefor. If
Landlord shall receive a refund of any portion of the Taxes after Tenant’s Tax
Payment has been paid, then Landlord shall, after deducting all unreimbursed
expenses paid by Landlord, if any, incurred in obtaining such refund, apply
Tenant’s Percentage of such net refund against the next installment or
installments of Tenant’s Tax Payment, or shall refund such amount to Tenant if

9


--------------------------------------------------------------------------------


Table of Contents

such refund relates to the calendar year in which the Term expires. Tenant shall
cooperate with Landlord, execute any and all documents required in connection
therewith and, if required by Legal Requirements, shall join with Landlord in
the prosecution thereof.

(f)    In addition to Tenant’s Tax Payment, Tenant shall pay, before delinquent,
any and all taxes and assessments (i) levied against fixtures, equipment, signs
and personal property located or installed in, about or upon the Premises; (ii)
on account of any rent, income or other payments received by Tenant or anyone
claiming by, through or under Tenant; (iii) arising out of the use or occupancy
of the Premises and this transaction, or any document to which Tenant is a party
creating or transferring an interest or estate in the Premises, and (iv) imposed
by any Governmental Authority as a sales or use tax.

(g)    If Tenant disputes or disagrees with any Year End Reconciliation, Tenant
shall have the right to undertake a review (‘‘Review’’) of Landlord’s books used
to determine Tenant’s Tax Payment and Operating Expense Payment upon the
following terms and conditions:

(i)    Tenant shall deliver notice (‘‘Review Notice’’) to Landlord, in writing,
of such dispute or disagreement no later than thirty (30) days after receipt of
the Year End Reconciliation to be verified.

(ii)    The Review shall be conducted only by (i) the Tenant, or (ii) an agent
of the Tenant that is not being compensated by Tenant on a contingent fee basis.
The Review shall be conducted during regular business hours at the office where
Landlord maintains its books.

(iii)    The Review shall commence no later than thirty (30) days after the date
of delivery of the Review Notice and shall be completed within five (5) business
days after commencement.

(iv)    A copy of the results of the Review shall be delivered to Landlord
within thirty (30) days after completion of the Review. If the results of the
Review are not timely delivered to Landlord, then the Year End Reconciliation
shall be deemed to have been approved and accepted by Tenant as correct.

(v)    The Review shall be limited strictly to those items in the Year End
Reconciliation that Tenant has specifically identified in the Review Notice.
Tenant shall not be entitled to inspect books or records that apply to any
calendar year other than the year covered by the subject Year End
Reconciliation.

(vi)    Tenant acknowledges and agrees that any records reviewed constitute
confidential information of Landlord which shall not be disclosed to anyone
other than the auditor performing the Review and the principals of Tenant.
Tenant further acknowledges and agrees that the disclosure of information to any
other person, whether by Tenant or anyone acting on behalf of Tenant, shall
cause irreparable harm to Landlord and may be the basis of legal action by
Landlord against Tenant and/or the auditor performing the Review. Tenant shall
be responsible for any breach of this provision by the entity conducting the
Review.

Section 3.3    Late Charge.    If any Rent is not paid to Landlord within five
(5) days after its due date, a late charge equal to ten percent (10%) of the
then late payment shall be automatically due from Tenant to Landlord ( ‘‘Late
Charge’’). The Late Charge is in compensation of Landlord’s additional costs of
processing late payments. Additionally, payments of Rent not received by
Landlord when due shall accrue interest at the Interest Rate from the date on
which such payment was due until the date full payment (including accrued
interest) is received by Landlord.

ARTICLE 4    SECURITY

(a)    Tenant has, simultaneously with the execution hereof, deposited with
Landlord the Security for the faithful performance and observance by Tenant of
the terms, covenants, conditions and provisions of this Lease. Landlord may
retain, use, or apply the whole or part of the Security to the extent required
for payment of any: (i) Rent; (ii) loss or damage that Landlord may suffer by
reason of an Event of Default by Tenant including, without limitation, any
damages

10


--------------------------------------------------------------------------------


Table of Contents

incurred by Landlord or deficiency resulting from the re-letting of the
Premises, whether such damages or deficiency accrues before or after summary
proceedings or other reentry by Landlord; (iii) costs incurred by Landlord in
connection with the cleaning or repair of the Premises upon expiration or
earlier termination of this Lease. Landlord shall not be obligated to apply the
Security and the Landlord’s right to bring an action or special proceeding to
recover damages or otherwise to obtain possession of the Premises before or
after Landlord’s declaration of the termination of this Lease for nonpayment of
Rent or for any other reason shall not be affected by reason of the fact that
Landlord holds the Security. The Security will not be a limitation on the
Landlord’s damages or other rights and remedies available under this Lease, or
at law or equity; nor shall the Security be a payment of liquidated damages or
advance of the Rent or any component thereof.

(b)    If Landlord uses, applies, or retains all or any portion of the Security,
Tenant will restore the Security to its original amount immediately upon written
demand from Landlord. Tenant’s failure to strictly comply with this requirement
shall be an Event of Default.

(c)    Subject to applicable Legal Requirements and requirements of Landlord’s
lender(s), Landlord may commingle the Security with its own funds. Landlord
shall not be required to keep the Security in an interest bearing account. Upon
expiration or earlier termination of the Lease, Landlord will return the
Security to the then current Tenant and Landlord shall be deemed released by
Tenant from all liability for the return of the Security. If any part of
Landlord’s property of which the Premises forms a part is sold, leased or
otherwise legally transferred (including to a mortgagee upon foreclosure of its
mortgage), Landlord shall transfer the Security to the successor entity, and,
upon such transfer, Landlord shall be deemed released by Tenant from all
liability for the return of the Security; and Tenant shall look solely to the
Landlord’s successor for the return of the Security.

(d)    The Security shall not be mortgaged, assigned, or encumbered by Tenant,
and neither Landlord nor its successors or assigns shall be bound by any such
mortgage, assignment or encumbrance.

(e)    If no Event of Default remains uncured beyond any applicable cure or
grace period, the amount of Security required hereunder shall be reduced to
Fourth Thousand and 00/100 Dollars ($4,000.00) following the last day of the
fourteenth (14th) lease month. Any excess Security in the possession of Landlord
after such reduction shall be refunded to Tenant by way of credit(s) against the
next occurring charge(s) for Base Rent.

(f)    If Tenant fully and faithfully complies with all of the terms, covenants,
conditions and provisions of this Lease, Landlord shall, within sixty (60) days
after the later of the Expiration Date and the date of surrender of possession
of the Premises to Landlord in accordance with this Lease, return to Tenant the
Security, or such portion thereof as shall then remain, less an estimated amount
due for any unpaid Operating Expense Payment and/or Tax Payment.

ARTICLE 5    ASSIGNMENT AND SUBLETTING

Section 5.1    Permitted Transfers.

(a)    The provisions of Section 5.2 notwithstanding, Tenant shall be permitted
to assign this Lease or sublet the Premises (a ‘‘Permitted Transfer’’) without
further consent of Landlord, to a parent, subsidiary or affiliate of Tenant,
provided that the financial strength of the proposed assignee or subtenant as of
the effective date of the transfer shall be at least equal to the financial
strength of Tenant as of the Commencement Date. For purposes of this section,
the term ‘‘affiliate’’ shall mean a business entity that directly or indirectly
controls, is controlled by, or is under common control with Tenant at the time
of the intended transfer.

(b)    A Permitted Transfer shall not be deemed effective or binding on Landlord
unless there is delivered to Landlord within five (5) days of the effective date
of the Permitted Transfer, (i) an agreement, executed by Tenant and the
assignee, by which the assignee agrees to be the Tenant as defined herein and
assume all of the obligations of the Tenant, or (ii) a sublease.

11


--------------------------------------------------------------------------------


Table of Contents

(c)    The right to transfer granted under this Section shall be personal to the
Tenant originally executing this Lease. No successor to the original Tenant
shall have the right to any Permitted Transfer and all successors to the
original Tenant shall be required to obtain Landlord’s consent to any later
assignment or subletting.

Section 5.2    Consent Required.

(a)    Except as otherwise set out in this Article, Tenant shall not mortgage,
encumber or assign its interest in this Lease or sublet all or any part of the
Premises without the prior written consent of Landlord, which consent shall not
be unreasonably withheld, conditioned or delayed.

(b)    Landlord’s consent to any one assignment or sublease will not act as a
waiver of the requirement of obtaining the Landlord’s consent to any subsequent
assignment or sublease.

(c)    Should Tenant wish to assign this Lease or sublet any portion of the
Premises, Tenant shall submit to Landlord a written request (‘‘Tenant’s
Request’’) for Landlord’s consent to such assignment or subletting. Tenant’s
Request shall include, at a minimum, the name and address of the proposed
assignee or subtenant, the proposed use of the Premises, financial statements of
the proposed assignee or sublessee in form satisfactory to Landlord, a copy of
the proposed assignment or sub-lease, executed by Tenant and the assignee or
sub-tenant, and any other documentation reasonably required by Landlord.

(d)    Notwithstanding anything contained in this Lease to the contrary,
Landlord shall not be obligated to entertain or consider any request by Tenant
to consent to any proposed assignment of this Lease or sublet of all or any part
of the Premises unless each request by Tenant is accompanied by a nonrefundable
fee payable to Landlord in the amount of Five Hundred and 00/100 Dollars
($500.00) to cover Landlord’s administrative, legal, and other costs and
expenses incurred in processing each Tenant’s Request. Neither Tenant’s payment
nor Landlord’s acceptance of the said fee shall be construed to impose any
obligation whatsoever upon Landlord to consent to Tenant’s request. Landlord
shall have the right to charge Tenant an additional or higher fee in the event
the processing of the proposed assignment or subletting shall require more than
two (2) hours to negotiate and/or draft the necessary documents.

(e)    Landlord and Tenant agree that any one of the following factors, or any
other reasonable factor, will be reasonable grounds for declining the Tenant’s
request:

(i)    financial strength of the proposed subtenant/assignee is not at least
equal to that of the Tenant as of the Commencement Date and the proposed
effective date of the assignment or subletting;

(ii)    business reputation of the proposed subtenant/assignee is not in
accordance with generally acceptable commercial standards and the businesses of
other tenants in the Complex;

(iii)    the proposed subtenant/assignee is an existing tenant or occupant of
the Complex, or a person or entity with whom Landlord is then dealing with
regard to leasing space in the Complex, or with whom Landlord has had any
dealings within the past six months with regard to leasing space in the Complex;

(iv)    use of the Premises will violate the exclusive right(s) of any other
tenant of the Complex, any other agreements affecting the Premises, the Landlord
or other tenants.

(f)    Tenant shall pay to Landlord, as Additional Rent, fifty percent (50%) of
any and all rents, additional charges, and other consideration payable to Tenant
under or in connection with any sublease which is in excess of the Rent and
Additional Rent accruing under the Lease during the term of the sublease.

Section 5.3    Change of Control.    Excluding the sale of corporate shares held
by the general public and traded through a nationally recognized stock exchange,
the sale, assignment, transfer or other disposition of any of the issued and
outstanding capital stock of Tenant (or of any successor or assignee of Tenant
which is a corporation), or of the interest of any general partner in a
partnership

12


--------------------------------------------------------------------------------


Table of Contents

constituting Tenant hereunder, or of the interest of any member of a limited
liability company, joint venture, syndicate or other group which may
collectively constitute Tenant hereunder, shall result in changing the control
of Tenant or such other corporation or such partnership, limited liability
company, joint venture, syndicate or other group, such sale, assignment,
transfer or other disposition shall be deemed an assignment of this Lease. For
the purposes of this Section, ‘‘control’’ of any corporation shall be deemed to
have changed, if, in one or more transactions, any person or group of persons
purchases or otherwise succeeds to more than forty nine percent (49%) in the
aggregate of the voting power for the election of the Board of Directors of such
corporation and ‘‘control’’ of a partnership, a limited liability company, joint
venture, syndicate or other group shall be deemed to have changed if, in one or
more transactions, any person or group of persons purchases or otherwise
succeeds to more than forty nine percent (49%) in the aggregate of the general
partners’ or other active interest in such limited liability company, joint
venture, syndicate or other group.

Section 5.4    Continuation of Liability.    Regardless of any assignment,
subletting or other transfer by Tenant of any of Tenant’s rights or obligations
under this Lease, Tenant shall continue to be and remain liable hereunder.

Section 5.5    Default after Transfer.    If this Lease is assigned, or if the
Premises or any part thereof is sublet or occupied by anybody other than Tenant,
Landlord may, after an Event of Default by Tenant, and without notice to Tenant
collect rent from the assignee, subtenant or occupant, and apply the net amount
collected to the Rent herein reserved, but no such assignment, subletting,
occupancy or collection shall be deemed an acceptance of the assignee, subtenant
or occupant as tenant, or a release of Tenant from the further performance by
Tenant of the terms, covenants and conditions of this Lease on the part of
Tenant to be performed. Any violation of any provision of this Lease, whether by
act or omission, by any assignee, subtenant or similar occupant, shall be deemed
a violation of such provision by Tenant, it being the intention and meaning of
the parties hereto that Tenant shall assume and be liable to the Landlord for
any and all acts and omissions of any and all assignees, subtenants and similar
occupants.

Section 5.6    Recapture.    Landlord shall have the right, within forty five
(45) days after Landlord’s receipt of Tenant’s Request, to terminate this Lease
on notice (a ‘‘Recapture Notice’’) to Tenant. If Landlord gives a Recapture
Notice, Tenant shall have five (5) calendar days from receipt of such Recapture
Notice to rescind, in writing, the Tenant’s Request and, upon such rescission,
both the Recapture Notice and Tenant’s Request shall be deemed withdrawn, null
and void. If Tenant’s Request is not so rescinded within the permitted time
period, then this Lease shall terminate (in whole if Tenant’s Request is for an
assignment of the Lease or subleasing of all or substantially all of the
Premises, or with respect to that part of the Premises which is the subject of a
subletting if Tenant’s Request is for a subletting of less than substantially
all of the Premises) (that portion, whether the whole or a part, of the Premises
which is the subject of Tenant’s Request is hereinafter referred to as the
‘‘Subject Portion’’) on the date which is thirty (30) days after the date of the
Recapture Notice (the ‘‘Surrender Date’’). Tenant shall vacate the Subject
Portion on or before the Surrender Date and deliver possession of the Subject
Portion to Landlord in the condition required by this Lease. Effective as of the
Surrender Date, neither Landlord nor Tenant shall have any further obligations
under this Lease with respect to the Subject Portion, except for those rights
and obligations which survive expiration or termination of the Lease. Effective
as of the Surrender Date, all Rent shall be adjusted on a pro rata basis to
reflect the reduced size of the Premises.

ARTICLE 6    REPAIRS, MAINTENANCE AND UTILITIES

Section 6.1    Tenant’s Obligations.

(a)    If the Premises has a point of entry and exit on the exterior of the
Building, Tenant shall keep the sidewalk adjoining the Premises free from
rubbish, dirt, garbage and other refuse.

(b)    All damage or injury to the Premises or to its fixtures, appurtenances
and equipment or to the Building, its fixtures, appurtenances or equipment
caused by Tenant, its servants, employees, agents, visitors or licensees, shall
be Repaired promptly by Tenant at no cost or expense to Landlord and to the
reasonable satisfaction of Landlord. Tenant shall cause all

13


--------------------------------------------------------------------------------


Table of Contents

Repairs to be made in a good and workmanlike manner and in accordance with the
provisions of this Lease. If Tenant fails after twenty (20) days’ notice to
proceed with due diligence to make Repairs required to be made by Tenant, the
same may be made by Landlord at the expense of Tenant, and the expenses thereof
incurred by Landlord, with interest thereon at the Interest Rate, shall be paid
to Landlord as Additional Rent within ten (10) calendar days after delivery of a
bill or statement to Tenant.

Section 6.2    Landlord’s Obligations and Services.

(a)    Landlord agrees to make all Repairs to the structural portions and
exterior surfaces of the Building, the roof, the roof gutters, and operate and
Repair the Common Areas.

(b)    Landlord shall additionally provide the following services to Tenant:

(i)    Repair of the interior of the Premises within a reasonable period of time
after submission of a request by Tenant, the cost of same being included in
Operating Expense.

(ii)    Repair, at Tenant’s cost, of all light fixtures, including any ballasts,
and light bulbs, such cost to be deemed Additional Rent.

(iii)    Janitorial services, general cleaning of the Premises, and removal and
disposal of all trash and other refuse, the cost of same being deemed an
Operating Expense. Landlord reserves the right to impose a surcharge on Tenant
directly if excessive amounts or unusual types of trash are generated in the
Premises.

(iv)    Air cooling and heat, between the hours of 8:00 A.M. and 6:00 P.M,
Monday through Friday, and 8:00 A.M. through 1:00 P.M. on Saturdays. Tenant at
all times agrees to cooperate fully with Landlord and to abide by all
regulations and requirements which Landlord may reasonably prescribe for the
proper functioning and protection of the HVAC System. Landlord shall have free
access to any and all components of the HVAC System; and Tenant agrees that
there shall be no construction of partitions or other obstructions which might
interfere with Landlord’s full access thereto, or interfere with the moving of
Landlord’s equipment to and from the enclosures containing said installations.
Tenant agrees that Tenant, its agents, employees or contractors shall not at any
time enter the said enclosures or tamper with, adjust, touch or otherwise in any
manner affect the HVAC System.

(v)    Operation and Repair of the HVAC System in a manner consistent with the
standard to which similar properties are maintained in the area, the cost of
same being included in Operating Expenses. Landlord may, upon not less than
thirty (30) days notice to Tenant, require Tenant to assume responsibility for
operation and Repair of the HVAC System serving the Premises, at Tenant’s cost
and expense, in which event Tenant shall promptly enter into a maintenance
contract with a reputable heating and air conditioning contractor reasonably
acceptable to Landlord and provide Landlord with a copy thereof.

(c)    Tenant acknowledges that Landlord shall not be providing the security
which Tenant may require with respect to its Permitted Use(s). Landlord and
Tenant hereby expressly acknowledge that Tenant shall be required to install
such security systems as Tenant may require with respect to its Permitted Use(s)
and that all costs and expenses with regard to such security to be provided by
Tenant shall be at Tenant’s sole cost and expense.

(d)    Landlord reserves the right to undertake such Complex-wide Repairs and
provide such Complex-wide services as it deems necessary to preserve and promote
the good physical condition of the Building and such costs shall be deemed
Operating Expenses.

Section 6.3    Utilities.

(a)    The following utilities will be made available at the Premises:

(i)    (A)    Electric current, with the understanding, however, that the cost
of electricity consumed by Tenant in the Premises is not included in Base Rent
or Operating Expenses. Therefore, Tenant shall additionally be required to pay
an estimated and agreed amount for

14


--------------------------------------------------------------------------------


Table of Contents

the consumption of electricity (the ‘‘Electricity Payment’’) as set out in the
Basic Provisions section of the Lease. The Electricity Payment shall be fixed
for the entire Term, subject to Landlord’s right to survey the utility usage, as
follows.

(B)    Landlord may, at any time and from time to time, at no cost or expense to
Tenant, survey the estimated use of electricity in the Premises. The Electricity
Payment shall be adjusted as appropriate based on the results of the survey.

(C)    Landlord shall provide a copy of any utility survey to Tenant and the
results of such survey shall be deemed binding upon Tenant unless Tenant objects
to same within thirty (30) days of the date the survey is delivered to Tenant.
If Landlord and Tenant are unable to agree upon the results of a survey, the
disagreement shall be submitted to arbitration in accordance with the terms of
this Lease. Pending the outcome of such arbitration, the charges to Tenant
imposed pursuant to this Section shall be paid by Tenant without prejudice to
Tenant’s rights.

(ii)    water service, the cost of which shall be included in Operating
Expenses.

(iii)    sewer service, the cost of which shall be included in Operating
Expenses.

(b)    Tenant agrees to pay or cause to be paid all charges for utilities of any
kind which are billed directly to Tenant, and agrees to indemnify, defend and
save Landlord harmless against any liability or damages for such charges.

(c)    Tenant covenants and agrees that its use of utility services will not
exceed either the capacity or maximum load of the utility lines serving the
Premises or which may from time to time be prescribed by applicable Governmental
Authorities.

(d)    Unless the direct and proximate result of the gross negligence or willful
misconduct of Landlord, its agents, servants or employees, Landlord shall in no
event be liable or responsible to Tenant for any loss, damage or expense which
Tenant may sustain or incur if either the quantity or character of utility
services is changed or is no longer available or suitable for Tenant’s purposes.

ARTICLE 7    COMPLIANCE WITH LAW

Section 7.1    Legal Requirements.    Tenant shall, at its expense throughout
the Term, promptly comply, or cause compliance, with all Legal Requirements of
all Governmental Authorities which may be applicable to the Premises or the use
or manner of use thereof.

Section 7.2    Hazardous Materials.    Tenant agrees to refrain, and to prevent
its employees, invitees, agents, contractors and subtenants, from bringing any
Hazardous Materials onto the Premises, except for cleaning fluids and common
office supplies in de minimis quantities for normal cleaning use within the
Premises which shall be stored in proper containers and in compliance with Legal
Requirements. Tenant hereby covenants and agrees to indemnify, defend and hold
Landlord harmless from and against any and all claims, actions, administrative
proceedings, judgments, damages, penalties, costs, expenses, losses and
liabilities of any kind or nature that arise (indirectly or directly) from or in
connection with the presence (or suspected presence), release (or suspected
release), spill (or suspected spill) or discharge (or suspected discharge) of
any Hazardous Materials in, on or about the Premises at any time resulting from
the acts or omissions of Tenant, its subtenants or their respective employees,
agents or contractors. Without limiting the generality of the foregoing, the
indemnity set forth above shall specifically cover any investigation, monitoring
and remediation costs.

Section 7.3    ISRA.    Tenant further covenants and agrees that Tenant is not,
and the Premises shall not be occupied during the Lease by, an ‘‘Industrial
Establishment,’’ as defined in the Industrial Site Recovery Act, N.J.S.A.
13:1k-6 et seq., and the rules and regulations promulgated thereunder, as same
may be amended from time to time (‘‘ISRA’’). If Tenant’s operations on the
Premises now or hereafter constitute an Industrial Establishment subject to the
requirements of ISRA, then prior to the expiration or sooner termination of this
Lease, Tenant, at no cost or expense to Landlord, shall comply with all
requirements of ISRA pertaining to an Industrial Establishment closing or
transferring

15


--------------------------------------------------------------------------------


Table of Contents

operations, to the satisfaction of the New Jersey Department of Environmental
Protection (‘‘DEP’’) and Landlord. If Tenant has not fully complied with ISRA
prior to the expiration or sooner termination of the Lease, then Tenant, at
Landlord’s option and in addition to all other rights and remedies of Landlord
under this Lease, at law, in equity or otherwise, shall forfeit the full amount
of the Security. In addition to the foregoing, Tenant shall obtain and deliver
to Landlord, at no cost or expense to Landlord and at least thirty (30) days
prior to the expiration of the Term or any assignment of this Lease or
subletting of the Premises, a letter from the DEP stating that termination of
Tenant’s operations at the Premises does not trigger ISRA, together with true
copies of any affidavits on which such letter is based. If Landlord shall have
to comply with ISRA by reason of Landlord’s actions, Tenant shall promptly
provide all information requested by Landlord for preparation of
non-applicability affidavits or a negative declaration and shall promptly sign
such affidavits when requested by Landlord.

ARTICLE 8    ALTERATIONS

Section 8.1    Permitted Alterations.    Tenant shall be permitted to make any
Alteration(s) which (i) are not structural in nature and/or do not affect the
structural portions of the Building, (ii) do not exceed Ten Thousand Dollars
($10,000.00) in the aggregate during the Term and (iii) do not require any
permit or other form of legal authority (collectively, ‘‘Permitted
Alterations’’). Any and all other Alterations shall require the prior written
consent of Landlord, which consent shall not be unreasonably withheld.

Section 8.2    Requirements.

(a)    All Alterations shall be made at no cost or expense to Landlord.

(b)    Tenant shall submit to Landlord a copy of any plans and specifications
prepared in connection with any Alteration except Permitted Alterations
(including layout, architectural, mechanical and structural drawings).

(c)    Before commencing any Alteration, Tenant shall provide any necessary and
appropriate riders for fire and extended coverage, and commercial general
liability and property damage insurance, covering the risks during the course of
such Alteration and obtain and pay for all necessary permits and authorizations.
Landlord agrees to join in the application for such permits or authorizations
upon request of Tenant if necessary provided Landlord is promptly reimbursed for
any filing or other costs, fees or expenses incurred and Tenant otherwise
indemnifies Landlord for all losses, costs, claims and expenses incurred by
Landlord in connection therewith.

(d)    All Alterations shall be made with reasonable diligence, in a good and
workmanlike manner, by contractor(s) approved by Landlord in Landlord’s sole
discretion and in compliance with all applicable Legal Requirements. Upon
completion, Tenant shall obtain and deliver to Landlord any necessary amendment
to the certificate of occupancy.

Section 8.3.    Ownership.    All Alterations shall remain the property of
Tenant and shall be removed by Tenant upon expiration or earlier termination of
the Lease. Notwithstanding the foregoing, Tenant may request Landlord’s consent
to abandon any Alteration(s) provided such request is submitted to Landlord, in
the form of a Notice, prior to commencing the Alteration. Landlord may grant or
withhold its consent to such request in Landlord’s sole discretion and failure
of the Landlord to respond to such request shall be deemed a denial. Any
Alteration abandoned by Tenant with Landlord’s consent shall immediately become
the sole property of Landlord.

ARTICLE 9    INSURANCE

Section 9.1    Tenant’s Coverages.

(a)    Commencing with the Commencement Date and throughout the Term, Tenant
shall, at Tenant’s cost and expense, provide and cause to be maintained:

(i)    commercial general liability insurance (including contractual liability
coverage) insuring against claims for bodily injury, death or property damage
that may arise from or be

16


--------------------------------------------------------------------------------


Table of Contents

occasioned by (x) the condition, use or occupancy of the Premises, the sidewalks
adjacent thereto, and the loading docks and other appurtenances, or (y) any act,
omission or negligence of Tenant, its subtenants, or their respective
contractors, licensees, agents, servants, employees, invitees or visitors; such
insurance to afford minimum protection of not less than $3,000,000.00 combined
single limit on an occurrence basis. The liability insurance requirements
hereunder may be reviewed by Landlord every two (2) years for the purpose of
increasing (in consultation with their respective insurance advisors) the
minimum limits of such insurance from time to time to limits which shall be
reasonable and customary for similar facilities of like size and operation in
accordance with generally accepted insurance industry standards;

(ii)    ‘‘All-risk’’ insurance (including coverages against loss or damage by
fire, lightning, windstorm, hail, explosion, vandalism and malicious mischief,
riot and civil commotion, smoke and all other perils now or hereafter included
in extended coverage endorsements) covering Tenant’s merchandise, inventory,
trade fixtures, furnishings, equipment and leasehold improvements for the full
replacement value on an agreed amount basis, including all items of personal
property of Tenant located on, in or about the Premises, in an amount equal to
one-hundred percent (100%) of the actual replacement cost thereof (with
provisions for a deductible as shall be reasonable in comparison with similar
properties); and

(iii)    during performance of any Alteration, Tenant shall maintain Worker’s
Compensation, public liability and builder’s risk form of casualty insurance in
amounts appropriate to the status of the construction being performed by Tenant.
In addition, all contractors working on behalf of Tenant shall provide evidence
of coverage, equal to the requirements of Tenant, naming Landlord as an
additional insured.

(b)    If Tenant fails to maintain the insurance to be maintained by Tenant
hereunder, the same may be purchased by Landlord at the expense of Tenant, and
the expense therefor incurred by Landlord, with interest thereon at the Interest
Rate, shall be forthwith paid to Landlord as Additional Rent after rendition of
a bill or statement therefor.

(c)    All insurance policies required to be maintained by Tenant pursuant to
this Article shall be effected under policies issued by insurers which are
permitted to do business in the State where the Complex is situated and rated
‘‘A/VIII’’ by A.M. Best Company, or any successor thereto. Tenant shall provide
to Landlord, and to any Fee Mortgagee, certificates of the policies required to
be maintained pursuant to this Lease. Each such policy shall contain a provision
that no act or omission of the insured shall affect or limit the obligation of
the insurance company to pay the amount of any loss sustained and an agreement
by the insurer that such policy shall not be modified or canceled without at
least 30 days’ prior notice to Landlord and to any Fee Mortgagee.

(d)    All policies of insurance provided for under this Article, except
Workers’ Compensation, shall name the Tenant as the insured, and Landlord and
Landlord’s managing agent as additional insureds, and any Fee Mortgagee pursuant
to a standard first mortgagee clause, subject in all respects to the terms of
this Lease.

(e)    Any insurance provided for in this Article may be effected by a blanket
policy or policies of insurance, provided that the amount of the total insurance
available shall be at least the protection equivalent to separate policies in
the amounts herein required, and provided further that in other respects, any
such policy or policies shall comply with the provisions of this Article. An
increased coverage or ‘‘umbrella policy’’ may be provided and utilized to
increase the coverage provided by individual or blanket policies in lower
amounts, and the aggregate liabilities provided by all such policies shall be
satisfactory provided they otherwise comply with the provisions of this Article.

(f)    Each policy carried by Tenant shall be written as a primary policy not
contributing with, and not in excess of, coverage carried by Landlord and/or
Landlord’s managing agent.

17


--------------------------------------------------------------------------------


Table of Contents

Section 9.2    Landlord’s Coverages.    Commencing with the Commencement Date
and throughout the Lease Term, Landlord shall maintain, or cause to be
maintained:

(a)    ‘‘All-risk’’ insurance covering the Complex, in an amount equal to
one-hundred percent (100%) of the actual replacement cost thereof (exclusive of
the cost of excavations, pavement, foundations and footings) with or without
provisions for a deductible as shall be reasonable in comparison with similar
properties;

(b)    commercial general liability insurance (including contractual liability)
covering the Common Areas, in an amount not less than $5,000,000 for personal
and bodily injury to all persons in any one occurrence and for property damage;

(c)    rent insurance, for the benefit of Landlord, covering the risks referred
to in Paragraph (a) above, in an amount equal to all Rent payable for a period
of twelve (12) months commencing on the date of loss;

(d)    if at any time a steam boiler or similar equipment is located in, on or
about the Building, a policy insuring against loss or damage due to explosion,
rupture or other failure of any boiler, pipes, turbines, engines or other
similar types of equipment; and

(e)    other coverage as Landlord may reasonably deem necessary and appropriate.

If by reason of failure of Tenant to comply with the provisions of this Lease,
including but not limited to the manner in which Tenant uses or occupies the
Premises, Landlord’s insurance rates shall on the Commencement Date or at any
time thereafter be higher than such rates otherwise would be, then Tenant shall
reimburse Landlord, as Additional Rent hereunder, for that part of all insurance
premiums thereafter paid or incurred by Landlord, which shall have been charged
because of such failure or use by Tenant, and Tenant shall make such
reimbursement upon the first day of the month following the billing to Tenant of
such additional cost by Landlord.

Section 9.3    Waiver of Subrogation.    Every insurance policy carried by
either party shall include provisions denying to the insurer subrogation rights
against the other party and any Fee Mortgagee to the extent such rights have
been waived by the insured prior to the occurrence of damage or loss. Each party
hereby waives any rights of recovery against the other party for any direct
damage or consequential loss covered by said policies against which such party
is protected, or required hereunder to be protected, by insurance or (by the
inclusion of deductible provisions therein or otherwise) has elected to be
self-insured, to the extent of the proceeds paid under such policies and the
amount of any such self-insurance, whether or not such damage or loss shall have
been caused by any acts or omissions of the other party.

ARTICLE 10    DAMAGE AND DESTRUCTION; EMINENT DOMAIN

Section 10.1    Termination Due to Damage or Destruction.    If the Premises, or
any portion thereof, shall be damaged by fire or other casualty, Tenant shall
immediately give Notice thereof to Landlord. If the Building shall be damaged or
destroyed to the extent that the estimated cost of repair or restoration of the
damage or destruction shall be in excess of twenty five percent (25%) of the
replacement cost of the Building, then Landlord shall have the right to
terminate this Lease by giving notice of such election to Tenant within sixty
(60) days after such damage or destruction shall have occurred. If such notice
shall be given, this Lease shall terminate as of the date of Tenant’s receipt of
such Notice. Landlord shall not be required to restore or rebuild the damaged or
destroyed Premises, or any portion thereof, and all insurance proceeds payable
on account of such damage or destruction may be retained by Landlord.

Section 10.2    Taking.

(a)    If a Taking of all or substantially all of the Premises occurs, then this
Lease shall terminate as of the Vesting Date. If there is a Taking of less than
substantially all of the Premises, then this Lease shall terminate on the
Vesting Date with respect to the portion so taken.

(b)    If there is a Taking of part of the Complex but none of or less than
substantially all of the Premises, Landlord may elect to terminate this Lease if
(i) there is any Taking occurring

18


--------------------------------------------------------------------------------


Table of Contents

during the last two (2) years of the Term; or (ii) in Landlord’s reasonable
judgment, it shall not be economically feasible to restore and replace the
Building, the Premises, the Common Areas, the Complex or part thereof, to
tenantable condition capable of being operated as a mixed use complex in an
economical manner. If Landlord elects to terminate this Lease pursuant to this
Section, Landlord shall, within one hundred twenty (120) days of the Taking,
give notice to Tenant, and the Term shall expire and come to an end as of the
last day of the calendar month in which such notice is given.

(c)    If there is a Taking of less than substantially all of the Premises,
Tenant, subject to Landlord’s lenders’ requirements, may elect to terminate this
Lease if, by reason of the Taking (i) more than thirty-three percent (33%) of
the Square Feet within the Premises shall be taken; (ii) there is a prohibition
of the use of the Premises for Tenant’s actual permitted use thereof; or (iii)
there is any Taking of the Premises occurring during the last two (2) years of
the Term. If Tenant elects to terminate this Lease pursuant to this Section,
Tenant shall, within one hundred twenty (120) days of the Taking, give notice to
Landlord, and the Term shall expire and come to an end as of the last day of the
calendar month in which such notice is given.

(d)    If there is a Taking, then commencing on the Vesting Date, Base Rent
shall be the product of (i) Base Rent immediately preceding the Taking, and (ii)
a fraction, the numerator of which shall be the number of Square Feet within the
Premises remaining after the Taking, and the denominator of which shall be the
number of Square Feet within the Premises immediately preceding the Taking.

(e)    Tenant shall not be entitled to and hereby waives any and all claims
against Landlord for any compensation or damage for loss of use of the Premises,
the Common Areas or any portion thereof, for any interruption of services
required to be provided by Landlord hereunder, and/or for any inconvenience or
annoyance resulting from any damage, destruction, repair or restoration.

(f)    All compensation awarded or paid in respect of a Taking shall belong to
and be the property of Landlord without any participation by Tenant. Nothing
herein shall be construed to preclude Tenant from prosecuting any claim directly
against the condemning authority in such condemnation proceeding for moving
expenses; any fixtures or equipment owned by Tenant; and the unamortized cost of
Tenant’s betterments and improvements, provided that no such claim shall (x)
diminish or otherwise adversely affect Landlord’s award or the award of any Fee
Mortgagee, or (y) include any value for the leasehold estate created hereby or
the unexpired term of this Lease.

Section 10.3    Restoration by Landlord.    If the whole or any part of the
Premises or Building shall, during the Term, be damaged or destroyed by fire or
other casualty, or any portion of the Premises be Taken, and this Lease is not
terminated pursuant to the terms hereof, Landlord shall, to the extent of
insurance proceeds or award received by Landlord, repair, restore and/or rebuild
the Premises and or Building substantially to the condition and character
existing as of the Commencement Date. In no event shall Landlord be required to
repair or replace any Personalty.

ARTICLE 11    RENT ABATEMENT

(a)    For purposes of this Article only, the Premises, or any portion thereof,
shall be considered ‘‘Untenantable’’ if Tenant is, in fact, unable to engage in
its regular business practices in the Premises due to (i) damage or destruction,
(ii) loss of utilities, HVAC or elevator service, which loss is within the
ability of Landlord to control, or (iii) a Taking, and (iv) the Premises is not
rendered Untenantable by reason of any negligent or willful act of Tenant, its
agents, servants or employees.

(b)    If all or part of the Premises are rendered Untenantable, Tenant shall,
within five (5) business days after the occurrence, notify Landlord that the
Premises, or a part thereof, has been rendered Untenantable (a ‘‘Rent Abatement
Notice’’). The Rent Abatement Notice shall be in writing, shall specify (i) the
nature of the cause of the Untenantability, (ii) the area(s) of the

19


--------------------------------------------------------------------------------


Table of Contents

Premises Tenant claims to be Untenantable and (iii) the date the space became
Untenantable. The Rent Abatement Notice shall be delivered to Landlord in the
manner required under this Lease for delivery of Notices. If a Rent Abatement
Notice is not delivered to Landlord within the time and in the manner set out
herein, then Tenant shall be deemed to have waived any right to abatement of
Rent.

(c)    If the Premises are rendered Untenantable, in whole or in part, for a
period of ten (10) or more business days, and the Lease is not terminated
pursuant to the provisions hereof then Rent shall abate proportionately to the
portion of the Premises rendered Untenantable from the date of the event causing
the Untenantability and continuing until the Untenantability is remediated (the
‘‘Abatement Period’’). However, the necessity for the completion of any repair,
restoration or other work to be performed by Tenant shall not provide the basis
for abatement of Rent.

(d)    Determination of the percentage of Rent to be abated shall be reasonably
made by Landlord. If Landlord and Tenant disagree on the extent of the
Untenantability of the Premises, an appropriate third-party professional,
designated by Landlord and reasonably acceptable to Tenant, shall certify to
Landlord and Tenant as to the condition of the Premises (the ‘‘Abatement
Certification’’), which Abatement Certification shall be binding upon both
parties. The cost of obtaining the Abatement Certification shall be borne by
Tenant and reimbursable to Landlord as Additional Rent.

(e)    Upon substantial completion of the remediation of the condition resulting
in the Untenantability of the Premises, as reasonably determined by Landlord,
the Abatement Period shall terminate. If Landlord and Tenant disagree on the
date of substantial completion or the tenantability of any part of the Premises,
an appropriate third-party professional, designated by Landlord and reasonably
acceptable to Tenant, shall certify to Landlord and Tenant as to the condition
of the Premises (the ‘‘Restoration Certification’’), which Restoration
Certification shall be binding upon the parties. The cost of obtaining the
Restoration Certification shall be borne by Tenant and reimbursable to Landlord
as Additional Rent.

(f)    Anything to the contrary notwithstanding, there shall be no abatement of
Rent for any portion of the Premises in which Tenant continues to operate its
business, regardless of whether such portion of the Premises has been determined
to be Untenantable.

ARTICLE 12    QUIET POSSESSION

Provided no Event of Default remains uncured, Tenant shall have and enjoy,
during the Term, possession and use of the Premises and all appurtenances
thereto which is quiet and undisturbed by Landlord, subject to the terms and
provisions of this Lease. This covenant shall be construed as running with
Landlord’s estate as owner of the Premises and is not, nor shall it operate or
be construed as, a personal covenant of Landlord, except to the extent of
Landlord’s interest in the Premises and only so long as such interest shall
continue, and thereafter this covenant shall be binding only upon such
subsequent owners and successors in interest, to the extent of their respective
interests, as and when they shall acquire the same, and only so long as they
shall retain such interest. Tenant shall not, through its acts or omissions, or
the acts or omissions of Tenants employees, agents, servants or contractors,
disturb the quiet possession of any other tenant or occupant of the Building.

ARTICLE 13    DEFAULT; REMEDIES AND DAMAGES

Section 13.1    Events of Default.    Each of the following shall be deemed an
‘‘Event of Default’’:

(a)    any failure by Tenant to pay Base Rent on the date it was payable under
this Lease, or any failure by Tenant to pay Additional Rent or other sum of
money payable under this Lease within five (5) days after notice from Landlord
that such payment of Additional Rent or other sum is due;

(b)    any interest of Tenant passes to another except as permitted under
Article 5;

20


--------------------------------------------------------------------------------


Table of Contents

(c)    if proceedings in bankruptcy shall be instituted by or against any
guarantor of this Lease, or if any guarantor of this Lease shall file, or any
creditor or other person shall file, any petition in bankruptcy under any law,
rule or regulation of the United States of America or of any State, or if a
receiver of the business or assets of Tenant or of any guarantor of this Lease
shall be appointed, or if a general assignment is made by Tenant for the benefit
of creditors, or any sheriff, marshal, constable or other duly constituted
public official takes possession of the Premises, or any part thereof, by
authority of any attachment or execution proceedings, and offers same for sale
publicly, and, with respect to any of the foregoing actions which shall be
involuntary on Tenant’s part, such action is not vacated or withdrawn within
thirty (30) days thereafter;

(d)    failure to pay Rent in a timely fashion three (3) or more times in any
twelve (12) calendar month period or four (4) or more times during the Term;

(e)    any other failure by Tenant to perform any of the other terms, conditions
or covenants of this Lease to be observed or performed by Tenant (for which
notice and/or cure periods are not otherwise set forth in this Lease) for more
than twenty (20) days after notice of such default shall have been given to
Tenant, or if such default is of such nature that it cannot with due diligence
be completely remedied with said period of twenty (20) days such longer period
of time as may be reasonably necessary to remedy such default provided Tenant
shall commence within said period of twenty (20) days and shall thereafter
diligently prosecute to completion, all steps necessary to remedy such default,
but in no event more than ninety (90) days after notice of such default shall
have been given to Tenant; and

(f)    an Event of Default provided for under any other section of this Lease.

Section 13.2    Remedies.

(a)    If an Event of Default shall occur, Landlord shall, in addition to any
other right or remedy available at law, in equity or otherwise, have the right:

(i)    to bring suit for the collection of Rent and/or other amounts for which
Tenant may be in default, or for the performance of any other covenant or
agreement devolving upon Tenant, all with or without entering into possession or
terminating this Lease;

(ii)    terminate this Lease and dispossess Tenant and any other occupants
thereof, remove their effects not previously removed by them and hold the
Premises free of this Lease; or

(iii)    without terminating this Lease, re-enter the Premises by summary
proceedings and dispossess Tenant and any other occupants thereof, remove their
effects not previously removed by them and hold the Premises free of this Lease.
No such re-entry or taking possession of the Premises by Landlord shall be
construed as election on its part to terminate this Lease unless a written
notice of such intention be given to Tenant or unless such termination is
decreed by a court of competent jurisdiction. Landlord may remove all persons
and property from the Premises in accordance with this Section, and store such
property in a public warehouse or elsewhere at the cost of and for the account
of Tenant, without service of notice or resort to legal process (all of which
Tenant expressly waives) and without being guilty of trespass or becoming liable
for any loss which may be occasioned thereby.

(b)    After such a dispossession or removal, (x) Rent shall be paid up to the
date thereof, (y) Landlord may relet the Premises or any part or parts thereof
either in the name of Landlord or otherwise, for a term or terms which may, at
the option of Landlord, be less than or exceed the period which would otherwise
have constituted the balance of the Term, and (z) Tenant shall pay to Landlord
any deficiency between the Rent due hereunder plus the reasonable costs and
expenses incurred or paid by Landlord in terminating this Lease or in
re-entering the Premises and in securing possession thereof, as well as the
expenses of reletting the Premises, including, without limitation, repairing,
altering and preparing the Premises for new tenants, brokers’ commissions, legal
fees, and other expenses and concessions (‘‘Default Costs’’), and the amount of

21


--------------------------------------------------------------------------------


Table of Contents

rents and other charges collected on account of the new lease or leases of the
Premises for each month of the period which would otherwise have constituted the
balance of the Term (not including any renewal periods, the commencement of
which shall not have occurred prior to such dispossession or removal). Such
deficiency shall be paid by Tenant in monthly installments on the dates
specified in this Lease for payment of Base Rent. Landlord reserves the right to
bring actions or proceedings for the recovery of any deficits remaining unpaid
without being obliged to await the end of the Term for a final determination of
Tenant’s account, and the commencement or maintenance of any one or more actions
or proceedings shall not bar Landlord from bringing other or subsequent actions
or proceedings for further accruals pursuant to the provisions of this Section.
Any rent received by Landlord from such reletting shall be applied first to the
payment of any indebtedness (other than Rent due hereunder) of Tenant to
Landlord; second, to the payment of any Default Costs; third, to the payment of
Rent due and unpaid hereunder, and the balance, if any, shall be held by
Landlord and applied in payment of future Rent as it may come due and payable
hereunder. In the alternative, following any such dispossession or removal,
Landlord may claim as damages no more than the difference between the balance of
Base Rent and Additional Rent payable over the remainder of the Term and the
fair market rental value of the Premises over the same period, discounted to
present value at a discount rate equal to the then effective rate on obligations
of the U.S. Treasury having a maturity closest to the number of months remaining
in the Term.

(c)    Landlord agrees to use commercially reasonable efforts to mitigate any
damages occasioned by Tenant’s default. Tenant agrees that Landlord’s duty to
mitigate (i) shall arise only after Landlord regains possession of the Premises,
(ii) shall be deemed satisfied if Landlord has used commercially reasonable
efforts to relet the Premises, whether or not such efforts are successful, and
(iii) shall not require Landlord to market the Premises ahead of other space
which is vacant or about to become vacant in properties owned by Landlord or its
affiliates within five (5) miles of the Premises.

(d)    In addition to the foregoing, if an Event of Default shall occur other
than as to the payment of Rent, Landlord, in addition to any other right or
remedy available at law or in equity, shall have the right, but not the
obligation, to cure such failure. Notwithstanding the above, if, in Landlord’s
reasonable judgment, an emergency shall exist, Landlord may cure such Event of
Default upon such notice to Tenant as may be reasonable under the circumstances
(and may be without any prior notice if the circumstances shall so require). If
Landlord cures such failure as aforesaid, Tenant shall pay to Landlord on
demand, as Additional Rent, the reasonable and necessary cost or amount thereof,
together with interest thereon at the Interest Rate from the date of outlay of
expense until payment.

(e)    If there is a breach by Tenant, or any persons claiming through or under
Tenant, of any term, covenant or condition of this Lease, Landlord shall have
the right to enjoin such breach and the right to invoke any other remedy allowed
by law or in equity as if re-entry, summary proceedings and other special
remedies were not provided in this Lease for such breach.

(f)    The right to invoke the remedies hereinbefore set forth is cumulative and
shall not preclude Landlord from invoking any other remedy allowed at law, in
equity or otherwise.

(g)    If Tenant fails to pay any Rent when due (i.e. the Event of Default is
strictly monetary), any period of ‘‘free Rent’’ during the Term shall be deemed
null and void and Rent for such ‘‘free Rent’’ period, at the rate of the monthly
Base Rent in effect immediately after the end of such ‘‘free Rent’’ period,
shall immediately become due and payable.

Section 13.3    Landlord’s Default.

(a)    If Landlord shall fail to observe, perform or comply with any of its
duties and obligations as set forth in this Lease for a period of thirty (30)
days after notice thereof from Tenant to Landlord, or if such failure is of such
a nature that it cannot be completely remedied within said period of thirty (30)
days, if Landlord shall not (x) promptly upon the giving by Tenant of such
notice, advise Tenant of Landlord’s intention to institute reasonable steps

22


--------------------------------------------------------------------------------


Table of Contents

necessary to remedy such failure, (y) promptly institute and thereafter
diligently prosecute to completion reasonable steps necessary to remedy same,
and (z) complete such remedy within a reasonable time after the date of the
giving of said notice by Tenant, Tenant may at any time thereafter cure such
breach or failure, but only if such breach or failure is creating a material
impairment to the operation of Tenant’s business at the Premises, for the
account of Landlord, provided that Tenant may cure any such breach or failure as
aforesaid prior to the expiration of said waiting period, without notice to
Landlord if an emergency situation exists, or after notice to Landlord, but
solely if the curing of such breach or failure prior to the expiration of said
waiting period is necessary to protect the Premises or Tenant’s interest therein
or to prevent injury to persons or material damage to property. Landlord shall
reimburse Tenant for the amounts reasonably and properly incurred by Tenant as
aforesaid within thirty (30) days of Tenant’s written demand therefor. In no
event whatsoever, however, shall Tenant have a right to terminate this Lease by
reason of Landlord’s default, nor shall Landlord be liable to Tenant for any
consequential, incidental or punitive damages in connection with or as a result
of any default by Landlord hereunder. For the purposes of this Section, lost
sales and/or profit shall be deemed to be consequential damages.

(b)    Notwithstanding that certain additional rights or remedies may now or
hereafter be available to Tenant at law, in equity or otherwise, the rights and
remedies as, when and to the extent specifically provided Tenant in Subsection
(a) hereof shall be Tenant’s sole and exclusive rights and remedies under this
Lease in the event of Landlord’s failure to observe, perform or comply with any
of its duties and obligations of this Lease on its part to be observed,
performed or complied within the time periods provided in this Lease.

ARTICLE 14    UNAVOIDABLE DELAYS, FORCE MAJEURE

With the exception of Tenant’s obligation to pay Rent, if Landlord or Tenant
shall be prevented or delayed from punctually performing any obligation or
satisfying any condition under this Lease by any strike, lockout, labor dispute
or other labor trouble, inability to obtain labor, materials or reasonable
substitutes therefor, act of God, weather, soil conditions, site conditions,
present or future governmental restrictions, regulation or control, governmental
pre-emption or priorities or other conflicts in connection with a national or
other public emergency or shortages of fuel, supply of labor resulting
therefrom, insurrection, sabotage, fire or other casualty, or any other
condition beyond the control of the party required to perform, other than
unavailability of funds or financing (individually and collectively
‘‘Unavoidable Delays’’), then the time to perform such obligation or satisfy
such condition shall be extended by the delay caused by such event. If either
party shall, as a result of an Unavoidable Delay, be unable to exercise any
right or options within any time limit provided therefor in this Lease, such
time limit shall be deemed extended for a period equal to the duration of such
Unavoidable Delay. This Lease and the obligations of Tenant to pay Rent
hereunder and perform all of the other covenants, agreements, terms, provisions
and conditions hereunder on the part of Tenant to be performed shall in no way
be affected, impaired or excused because Landlord is unable to fulfill any of
its obligations under this Lease as a result of any Unavoidable Delay.

ARTICLE 15    NOTICES

(a)    Unless specifically provided to the contrary in this Lease, any notices,
consents, approvals, elections, submissions, requests or demands required or
permitted to be given under this Lease or pursuant to any law or governmental
regulation (individually and collectively, a ‘‘Notice’’) by Landlord to Tenant
or by Tenant to Landlord shall be in writing (whether or not expressly so
provided) and delivered to the recipient at the respective addresses set forth
in the Basic Provisions of this Lease, or, in the case of Notices to Tenant, to
the Premises.

(b)    Notices shall be deemed delivered upon (i) personal delivery; (ii) three
(3) calendar days after being deposited in the United States mail, registered or
certified mail, return receipt requested, postage prepaid; or (iii) one (1)
business day after being sent by overnight express mail or nationally recognized
courier service (e.g., Federal Express) to Landlord or Tenant, at the

23


--------------------------------------------------------------------------------


Table of Contents

respective addresses set forth in the Basic Provisions of this Lease, and shall
be deemed received upon actual receipt or rejection. Notices may be signed by
the attorneys for the party on whose behalf the notice is sent. Changes in
addresses may be designated by written notice as provided in this Article.

ARTICLE 16    ACCESS

Landlord and any Fee Mortgagee and any lessor under any ground or underlying
lease, and their respective representatives, may enter the Premises at all
times, upon reasonable advance notice to Tenant, for the purposes of (a)
responding to emergency situations, (b) inspection, (c) making Repairs,
replacements or improvements in or to the Premises or the Building or equipment,
(d) performing other obligations of Landlord or Tenant pursuant to this Lease,
(e) complying with any Legal Requirements, (f) exercising any right reserved to
Landlord by this Lease (including the right during the progress of any such
Repairs, replacements or improvements or while performing work and furnishing
materials in connection with the compliance with any such Legal Requirements to
keep and store within the Premises all necessary materials, tools and equipment)
or (g) during the period commencing twelve (12) months prior to the end of the
Term, for the purpose of exhibiting same to prospective tenants. Nothing herein
contained, however, shall be deemed or construed to impose upon Landlord or any
Fee Mortgagee or lessor, any obligation, responsibility or liability whatsoever
for the care, supervision or repair of the Premises or Building or any parts
thereof other than as herein provided. If a representative of Tenant shall not
be personally present to open and permit an entry into the Premises at any time
when an entry shall be reasonably necessary or permissible hereunder, Landlord
or its agents may enter by a master key or may, in case of emergency, forcibly
enter the same without rendering Landlord or its agents liable therefor
(provided that, during such entry, reasonable care shall be accorded to avoid
damage or injury to Tenant’s property), and without in any manner affecting the
obligations and covenants of this Lease. Without incurring any liability to
Tenant, Landlord may permit access to the Premises and open the same, whether or
not Tenant shall be present, upon demand of any receiver, trustee, assignee for
the benefit of creditors, sheriff, marshal or court officer entitled to, or
reasonably purporting to be entitled to, such access for the purpose of taking
possession of, or removing, Tenant’s property or for any other lawful purpose
(but this provision and any action by Landlord hereunder shall not be deemed a
recognition by Landlord that the person or official making such demand has any
right or interest in or to this Lease, or in or to the Premises), or upon demand
of any representative of the fire, police, building, sanitation or other
department of Governmental Authorities.

ARTICLE 17    SIGNS

Tenant shall place no signs upon the Premises, Building or Complex except as
permitted by Landlord in its sole discretion. Tenant acknowledges and agrees
that Landlord may desire to have standardized signage and Tenant agrees to
conform with such signage requirements.

ARTICLE 18    END OF TERM

Upon the expiration or other termination of the Term, Tenant shall peaceably and
quietly quit and surrender the Premises to Landlord. The Premises shall be
delivered in substantially the same condition as on the Commencement Date, broom
clean, in good order and condition, reasonable wear and tear excepted, and
otherwise in accordance with the terms of this Lease. Any Rent which is payable
to the Expiration Date or earlier termination of this Lease which is not then
ascertainable shall be paid to Landlord when the same is determined. Any
Personalty remaining in the Premises after possession of the Premises has been
returned to Landlord shall be deemed abandoned by Tenant to Landlord. Landlord
shall have the right to dispose of the Personalty in any manner Landlord deems
appropriate. Tenant agrees to indemnify and hold Landlord harmless from any and
all (i) costs and expenses incurred by Landlord for the removal or disposal of
the Personalty, and (ii) claims by third parties for ownership, obligation,
payment, debt, loss or damage to any item or items of Personalty so abandoned.
The provisions of this Article shall survive the Expiration Date or earlier
termination of this Lease.

24


--------------------------------------------------------------------------------


Table of Contents

ARTICLE 19    HOLDING OVER

Should Tenant hold over in possession after the Expiration Date, such holding
over shall not be deemed to extend the Term or renew this Lease. Tenant agrees
to indemnify and save Landlord harmless from and against all claims, losses,
damages, liabilities, costs and expenses (including, without limitation,
reasonable attorneys’ fees and disbursements) resulting from delay by Tenant in
surrendering the Premises, including, without limitation, any claims made by any
succeeding tenant founded on such delay. The parties recognize and agree that
the damage to Landlord resulting from any failure by Tenant to timely surrender
possession of the Premises will be extremely substantial, will exceed the amount
of the Rent and will be impossible to accurately measure. Tenant therefore
agrees that if possession of the Premises is not surrendered to Landlord on the
Expiration Date, in addition to any other rights and remedies Landlord may have
hereunder or at law, and without in any manner limiting Landlord’s right to
demonstrate and collect any damages suffered by Landlord and arising from
Tenant’s failure to surrender the Premises as provided herein, Tenant shall pay
to Landlord on account of use and occupancy of the Premises for each month and
for each portion of any month during which Tenant holds over after the
Expiration Date, a sum equal to two hundred percent (200%) of the aggregate of
that portion of the Rent which was payable under this Lease during the last
month of the Term. Nothing herein shall be deemed to permit Tenant to retain
possession of the Premises after the Expiration Date or to limit in any manner
Landlord’s right to regain possession of the Premises through summary proceeding
or otherwise, and no acceptance by Landlord of payments from Tenant after the
Expiration Date shall be deemed to be other than on account of the amount to be
paid by Tenant in accordance with the provisions of this Article. The provisions
of this Article shall survive the Expiration Date.

ARTICLE 20    INDEMNITY

Section 20.1    Indemnity.

(a)    Neither Landlord nor Tenant shall do or permit any act or thing to be
done in or about the Premises which may subject the other party to any liability
or responsibility for injury, damages to persons or property or to any liability
by reason of any violation of any Legal Requirement.

(b)    Tenant shall exercise such control over the Premises as to fully protect
Landlord against any such liability. Tenant shall indemnify and save the
Landlord, the members comprising Landlord and its and their partners,
shareholders, members, officers, directors, employees, agents and contractors
(the ‘‘Indemnitees’’) harmless from and against (x) all claims of whatever
nature against the Indemnitees arising from Tenant’s occupancy of the Premises,
or from any act, omission or negligence of Tenant, its contractors, licensees,
agents, servants, employees, invitees or visitors (including, without
limitation, statutory liability and liability under worker’s compensation laws),
(y) all claims against the Indemnitees arising from any accident, injury or
damage whatsoever caused to any person or to the property of any person and
occurring during the Term in or about the Premises, and (z) any breach,
violation or non-performance of any covenant, condition or agreement in this
Lease set forth and contained on the part of Tenant to be fulfilled, kept,
observed and performed.

(c)    Landlord agrees to indemnify and hold Tenant, its agents, servants and
employees, harmless from any loss or damages, including reasonable attorneys’
fees and costs, resulting from the gross negligence or willful misconduct of
Landlord, its agents, servants and employees.

(d)    This indemnity and hold harmless agreement shall include indemnity from
and against any and all liability, fines, suits, demands, costs and expenses of
any kind or nature (including, without limitation, attorneys’ fees and
disbursements) incurred in or in connection with any such claim or proceeding
brought thereon, and the defense thereof.

Section 20.2    Defense.    If any claim, action or proceeding is made or
brought against Landlord, Tenant, the Indemnitees or any of them, which claim,
action or proceeding either Landlord or Tenant shall be obligated to indemnify
against pursuant to the terms of this Lease, then, upon demand by the

25


--------------------------------------------------------------------------------


Table of Contents

indemnified party or any of them, the indemnitor, at its sole cost and expense,
shall resist or defend such claim, action or proceeding in the name of such
indemnified party, if necessary, by such attorneys as such indemnified party
shall approve, which approval shall not be unreasonably withheld. Attorneys for
the indemnitor’s insurer are hereby deemed approved for purposes of this
Section. The provisions of this Section shall survive the expiration or earlier
termination of this Lease.

ARTICLE 21    SUBORDINATION

Section 21.1    Fee Mortgage.    Landlord shall have the right at any time
during the Term to subject its interest in the Premises, the Building, the
Complex and/or this Lease to any one or more mortgages on Landlord’s interest
therein (‘‘Fee Mortgage’’) and to renew, modify, consolidate, replace, extend
and/or refinance any such Fee Mortgage. Landlord shall be entitled to all of the
proceeds from any such Fee Mortgage at any time effected pursuant hereto.

Section 21.2    Subordination.    This Lease shall at all times be subordinate
to any Fee Mortgage. The foregoing provisions shall be self-operative and no
further instrument of subordination shall be required. If Landlord or any holder
of any Fee Mortgage desires confirmation of such subordination, Tenant shall
promptly execute, without charge therefor, any certificate that Landlord or the
Fee Mortgagee may request, provided that such certificate does not modify the
terms of this Lease.

Section 21.3    Attornment.    Notwithstanding the provisions of Section 21.2,
should any Fee Mortgagee require that this Lease be prior rather than
subordinate to any such Fee Mortgage, Tenant shall, within ten (10) days after
request therefor by Landlord or such Fee Mortgagee, and without charge therefor,
execute a document effecting or acknowledging such priority, which document
shall contain, at the option of such requesting party, an attornment to the Fee
Mortgagee, or any person acquiring the interest of Landlord as a result of any
foreclosure or the granting of a deed in lieu of foreclosure, as landlord, upon
the then executory terms and conditions of this Lease for the remainder of the
Term. If a Fee Mortgage is foreclosed or title to the Premises transferred to a
Fee Mortgagee by deed in lieu of foreclosure, Tenant shall attorn to Landlord’s
successor.

ARTICLE 22    CERTIFICATES

On the request of either party, Landlord and Tenant shall execute, acknowledge
and deliver to each other, within ten (10) days after request, a written
instrument, duly executed and acknowledged, (i) certifying that this Lease has
not been modified and is in full force and effect or, if there has been a
modification, that this Lease is in full force and effect as modified, stating
such modification, and that this Lease is the only lease between Landlord and
Tenant affecting the Premises, (ii) specifying the dates to which Rent has been
paid, (iii) stating whether or not, to the knowledge of the party executing such
instrument, the other party hereto is in default and, if so, stating the nature
of such default, (iv) stating whether or not there are then existing any
credits, offsets or defenses against the enforcement of any provisions of this
Lease, (v) stating the Commencement Date and the Expiration Date, (vi) stating
which of any options to extend the Term have been exercised, (vii) stating that
there are no actions, whether voluntary or otherwise, pending against Tenant
under the bankruptcy laws of the United States or any state thereof, and (viii)
stating such further information with respect to the Lease or the Premises as
may reasonably be requested. Any such certificate may be relied upon by any
prospective purchaser of the Complex, the Building or the Premises (or any
portion of any of the foregoing) or of the interest of Landlord in any part
thereof, by any mortgagee or prospective mortgagee thereof, by a lessor or
prospective lessor thereof, by any lessee or prospective lessee thereof, or by
any prospective assignee of any mortgage thereof. The failure of Tenant to
execute, acknowledge and deliver to Landlord a statement in accordance with the
provisions of this Article within ten (10) days after request therefor shall
constitute an acknowledgment by Tenant, which may be relied on by any person who
would be entitled to rely upon any such statement, that such statement as
submitted by Landlord is true and correct.

26


--------------------------------------------------------------------------------


Table of Contents

ARTICLE 23    PARKING SPACES; USE OF EXTERIOR AREAS

Section 23.1    Parking Spaces.

(a)    Tenant shall, without additional charge, have the use of the number of
Parking Spaces stated in the Basic Provisions section of this Lease. Unless
specifically stated otherwise, parking shall be on a non-designated, unassigned
basis and in common with Landlord, the other tenants of the Complex and other
vehicles permitted in the Complex.

(b)    Landlord reserves the right to issue parking permits, install a gate
system, or impose any other system Landlord deems necessary for the use of the
parking area, including requiring Tenant to affix parking stickers or other
means of identification and/or furnish Landlord with the license plate numbers
of vehicles operated or controlled by Tenant or its subtenants. Tenant agrees
not to permit vehicles operated or controlled by Tenant or its subtenants to
park in parking spaces allocated to others by Landlord. Landlord shall have the
right to have vehicles violating the provisions of this Lease removed from the
Complex at the cost and expense of the vehicle’s owner or operator.

(c)    Landlord shall not be required to keep parking spaces clear of
unauthorized vehicles or to otherwise supervise the use of the parking area.
Landlord reserves the right to change any existing or future parking area, roads
or driveways, and may make any Repairs or alterations it deems necessary to the
parking area, roads and driveways and to temporarily revoke or modify the
parking rights granted to Tenant hereunder, provided that no such change shall
permanently reduce the number of available parking spaces nor render the parking
less accessible than at the Commencement Date (except for temporary periods when
necessary repairs are being performed).

Section 23.2    Use of Exterior Areas.

(a)    Tenant shall not use the access driveway, parking areas and loading
platforms so as to interfere with the use by others of the access driveways,
parking areas, other loading areas and the vehicular traffic in and out of the
Complex.

(b)    Except as specifically permitted under this Lease, Tenant shall have no
right to use any part of the roof of the Building or the exterior Building
walls.

(c)    Tenant may not utilize any portion of the Complex outside of the Premises
for storage of any kind.

ARTICLE 24    WAIVER PROVISIONS

Section 24.1    Waivers.

(a)    Tenant hereby waives any right to rescind this Lease which Tenant might
otherwise have pursuant to any Legal Requirement.

(b)    Tenant, on its own behalf and on behalf of all persons claiming through
or under Tenant, including all creditors, hereby waives any and all rights which
Tenant and all such persons might otherwise have under any present or future law
to redeem the Premises, or to re-enter or repossess the Premises, or to restore
the operation of this Lease, after Tenant shall have been dispossessed by a
judgment or by warrant of any court or judge; or any re-entry by Landlord; or
any expiration or termination of this Lease and the Term, whether such
dispossess, re-entry, expiration or termination shall be by operation of law or
pursuant to the provisions of this Lease.

(c)    Landlord and Tenant hereby waive trial by jury in any action, proceeding
or counterclaim brought by either against the other upon any matters whatsoever
arising out of or in any way connected with this Lease, Tenant’s use or
occupancy of the Premises, and/or any claim of injury or damage. It is further
mutually agreed that if Landlord commences any summary proceedings for
non-payment of any Rent, Tenant will not interpose any non-mandatory or
non-compulsory counterclaim of whatever nature or description in any such
proceeding.

27


--------------------------------------------------------------------------------


Table of Contents

Section 24.2    Non-Waiver.

(a)    The failure of Landlord to insist upon strict performance of any of the
terms, covenants or conditions hereof shall not be deemed a waiver of any rights
or remedies that Landlord may have and shall not be deemed a waiver of any
subsequent breach or default in any of such terms, covenants or conditions. No
provision of this Lease shall be deemed waived by Landlord unless such waiver is
granted in writing signed by Landlord.

(b)    No payment by Tenant or receipt by Landlord of a lesser amount than the
Rent herein stipulated and reserved shall be deemed to be other than on account
of the earliest stipulated Rent then due and payable unless Landlord, in its
sole discretion, elects to apply such payment to a later installment of Rent
herein stipulated and reserved. No endorsement or statement on any check, or
letter accompanying any rent check or payment shall be deemed an accord and
satisfaction, and Landlord may accept the same without prejudice to Landlord’s
right to recover any balance due or to pursue any other remedy in this Lease
provided.

(c)    No failure by Landlord to enforce any of the Rules and Regulations
against Tenant and/or any other tenant or occupant of the Complex shall be
deemed a waiver thereof.

(d) No receipt of money by Landlord from Tenant with knowledge of the breach of
any covenant or agreement of this Lease, or after the termination hereof, or
after the service of any notice, or after the commencement of any suit, or after
final judgment for possession of the Premises, shall be deemed a waiver of such
breach, nor shall it reinstate, continue or extend the Term, or affect any such
notice, demand or suit.

(e)    No act done or thing said by Landlord or Landlord’s agents shall
constitute a cancellation, termination or modification of, or eviction or
surrender under, this Lease, or a waiver of any covenant, condition or provision
hereof, nor relieve Tenant of Tenant’s obligation to pay Rent hereunder. Any
acceptance of surrender, waiver or release by Landlord and any cancellation,
termination or modification of this Lease must be in writing signed by Landlord
or by Landlord’s duly authorized representative. The delivery of keys to any
employee or agent of Landlord shall not operate as a surrender or as a
termination of this Lease, and no such employee or agent shall have any power to
accept such keys prior to the termination of this Lease.

ARTICLE 25    MISCELLANEOUS

Section 25.1    Rules and Regulations.    Tenant shall comply with, and cause
its employees, contractors, subtenants, licensees and business invitees to
comply with, the Rules and Regulations. Landlord reserves the right from time to
time to suspend, amend or supplement the Rules and Regulations and Tenant agrees
to comply with all such Rules and Regulations upon notice of the same from
Landlord. In the case of any conflict or inconsistency between the provisions of
this Lease and any of the Rules and Regulations as originally promulgated or as
changed, the provisions of this Lease shall control. Landlord agrees to make
commercially reasonable efforts to enforce the Rules and Regulations against all
tenants in the Complex in a consistent and non-discriminatory manner.

Section 25.2    Relationship of Parties.    Nothing contained in this Lease
shall be construed to create the relationship of principal and agent,
partnership, joint venture or any other relationship between the parties hereto
other than the relationship of Landlord and Tenant. Nothing contained herein
shall in any way impose any liability upon the members, officers, partners or
directors of Landlord.

Section 25.3    Recording.    Neither Landlord nor Tenant shall record this
Lease nor any memorandum, abstract or other form of this Lease.

Section 25.4    Captions.    The captions, section numbers, and index appearing
in this Lease are inserted only as a matter of convenience and in no way define,
limit, construe, or describe the scope or intent of such sections or articles
nor in any way affect this Lease.

Section 25.5    Applicable Law.    This Lease shall be governed by, and
construed in accordance with, the laws of the State in which the Complex is
located. If any provision of this Lease or the

28


--------------------------------------------------------------------------------


Table of Contents

application thereof to any person or circumstances shall, to any extent, be
found to be invalid or unenforceable, the remainder of this Lease shall not be
affected thereby and each provision of this Lease shall be valid and enforceable
to the fullest extent permitted by the law.

Section 25.6    Mechanics’ Liens.

(a)    Tenant shall not suffer or permit any liens to stand against the Premises
or any part thereof, by reason of any work, labor, services or materials done
for, or supplied to, or claimed to have been done for, or supplied to, Tenant or
anyone holding the Premises or any part thereof through or under Tenant. If any
such lien shall at any time be filed against the Premises, Tenant shall cause
the same to be discharged of record within ten (10) days after receipt of Notice
of the filing of same, by either payment, deposit or bond. If Tenant shall fail
to discharge any such lien within such period, then, in addition to any other
right or remedy of Landlord, Landlord may, but shall not be obligated to,
procure the discharge of such lien either by paying the amount claimed to be
due, or such greater amount as is otherwise required pursuant to Legal
Requirements, by deposit in court or bonding, and/or Landlord shall be entitled,
if Landlord so elects, to compel the prosecution of an action for the
foreclosure of such lien by the lienor and to pay the amount of the judgment, if
any, in favor of the lienor with interest, costs and allowances. Any amount paid
or deposited by Landlord for any of the aforesaid purposes, and all legal and
other expenses of Landlord, including counsel fees, in defending any such action
or in or about procuring the discharge of such lien, with all necessary
disbursements in connection therewith, together with interest thereon at the
Interest Rate from the date of payment or deposit, shall become due and payable
forthwith by Tenant to Landlord, or, at the option of Landlord, shall be payable
by Tenant to Landlord as Additional Rent.

(b)    Nothing in this Lease shall be deemed to be, or construed in any way as
constituting, the consent or request of Landlord, expressed or implied, by
inference or otherwise, to any person, firm or corporation for the performance
of any labor or the furnishing of any materials for any construction,
rebuilding, alteration or repair of or to the Premises, or any part thereof, or
as giving Tenant any right, power or authority to contract for or permit the
rendering of any services or the furnishing of any materials, which might in any
way give rise to the right to file any lien against or Landlord’s interest in
the Premises. Landlord shall have the right to post and keep posted at all
reasonable times upon the Premises any notices which Landlord shall be required
so to post for the protection of Landlord and/or the Premises from any such
lien.

Section 25.7    Brokerage.    Landlord and Tenant each represent that it dealt
with no broker or brokers or other person in connection with the negotiation,
execution and delivery of this Lease other than Broker. Landlord agrees to pay
any commission due Broker in connection with this Lease pursuant to a separate
agreement. Each party shall defend, indemnify and hold the other harmless from
and against any claims or demands for any brokerage commissions, finder’s fees
and/or other compensation resulting from a breach by it of the foregoing
representation.

Section 25.8    Limitation of Landlord’s Liability; Authority.

(a)    The term ‘‘Landlord’’ as used in this Lease means only the owner of the
Premises for the time being, so that in the event of any sale of Landlord’s
interest in the Premises or in this Lease, Landlord shall be and hereby is
entirely freed and relieved of all obligations of Landlord with respect to the
Premises, and it shall be deemed without further agreement between the parties
and such purchaser(s) or assignee(s) that the purchaser or assignee has assumed
and agreed to observe and perform all obligations of Landlord hereunder relating
to the Premises.

(b)    Except as the same may be attributable solely to the gross negligence or
willful misconduct of the Landlord, its servants, agents, or employees, (i) all
Personalty shall be kept at the sole risk of Tenant and Landlord shall not be
considered the voluntary or involuntary bailee of same, (ii) Landlord shall bear
no responsibility for damage or injury to Tenant or any of its officers, agents
or employees or to any other persons or to any Personalty or to the business of
the Tenant, or any interruption thereof.

(c)    It is specifically understood and agreed that there shall be no personal
liability on Landlord in respect to any of the covenants, conditions, or
provisions of this Lease. If there is a

29


--------------------------------------------------------------------------------


Table of Contents

breach or default by Landlord under this Lease, Tenant shall look solely to the
equity of Landlord in the Building for the satisfaction of Tenant’s claims, and
to no other property or assets of Landlord. No constituent of Landlord
including, without limitation, any agent, partner, member, shareholder, managing
agent or otherwise shall be in any manner personally liable under this Lease.

Section 25.9    Attorneys’ Fees.    Should either party hereto institute any
action or proceeding in court to enforce any provision hereof, or for damages or
for declaratory or other relief hereunder, the prevailing party shall be
entitled to receive from the losing party, in addition to court costs, such
amount as the court may adjudge to be reasonable as attorneys’ fees for services
rendered to said prevailing party, and said amount may be made a part of the
judgment against the losing party.

Section 25.10    Arbitration.    In any case where this Lease provides for the
settlement of a dispute by arbitration, the same shall be settled by arbitration
under the auspices of the American Arbitration Association. The rules of the
American Arbitration Association from time to time in effect shall apply (to the
extent appropriate). Any award shall be enforceable by proper proceedings in any
court having jurisdiction. The arbitrator, regardless of how appointed, may
determine how the expenses of the arbitration, including reasonable attorney’s
fees, and disbursements of the successful party, shall be borne as between
Landlord and Tenant. Nothing in this Section shall preclude Landlord or Tenant
from exercising their rights to make payments or perform any work to cure
alleged defaults prior to or during the course of arbitration, if any delay in
complying with any requirements of this Lease by Landlord or Tenant might
subject the other to any fine or penalty, or to prosecution for a crime, or if
it would constitute a default by Landlord under any mortgage.

Section 25.11    Non-Binding Until Executed.    This Lease is offered for
signature by Tenant and it is understood that this Lease shall not be binding
upon Landlord or Tenant unless and until Landlord and Tenant shall have executed
and unconditionally delivered a fully executed copy of this Lease to each other.
The acceptance by Landlord of the Security shall not render this Lease effective
unless and until Landlord shall have executed and delivered to Tenant a fully
executed copy of this Lease.

Section 25.12    No Claim for Damages.    Tenant hereby waives any claim against
Landlord which Tenant may have based upon any assertion that Landlord has
unreasonably withheld or delayed any consent or approval requested by Tenant,
and Tenant agrees that its sole remedy shall be an action or proceeding to
enforce any related provision or for specific performance, injunction or
declaratory judgment. If there is a determination that such consent or approval
has been withheld or delayed unreasonably, the requested consent or approval
shall be deemed to have been granted; however, Landlord shall have no liability
to Tenant for its refusal or failure to give such consent or approval. Tenant’s
sole remedy for Landlord’s unreasonably withholding or delaying consent or
approval shall be as provided in this Section.

Section 25.13    Independent Covenants.    Tenant agrees that Tenant’s covenants
and obligations under this Lease shall be independent of Landlord’s covenants
and obligations under this Lease and that each such covenant and obligation is
independent of any other covenant or obligation. Landlord’s breach or
non-performance of any of Landlord’s covenants or obligations under this Lease
shall not excuse Tenant of Tenant’s covenants and obligations under this Lease,
and shall not be the basis for any defense, of any kind or nature whatsoever, to
any suit by Landlord for Tenant’s breach or non-performance of any of Tenant’s
covenants or obligations under this Lease (including, without limitation,
Tenant’s failure to pay Rent). It is the express agreement of Landlord and
Tenant that all payments of Base Rent and Additional Rent due under this Lease
are absolutely and unconditionally due at the time set forth herein, without any
right of set-off or deduction of any kind or nature whatsoever except as
expressly provided to the contrary in this Lease.

Section 25.14    Interpretation.    No provision of this Lease shall be
construed against or interpreted to the disadvantage of either Landlord or
Tenant by any court or other governmental or judicial authority by reason of
either Landlord or Tenant having or being deemed to have drafted, structured or
dictated such provision. The words ‘‘herein,’’ ‘‘hereof,’’ ‘‘hereunder,’’
‘‘hereafter,’’ and the

30


--------------------------------------------------------------------------------


Table of Contents

words of similar import refer to this Lease as a whole and not to any particular
Article, Section or subsection thereof, unless specifically stated otherwise.

Section 25.15    Entire Agreement.    This Lease and the exhibits attached
hereto and forming a part hereof, set forth all the covenants, promises,
agreements, conditions and understandings between Landlord and Tenant concerning
the subject matter hereof and there are no covenants, promises, agreements,
conditions or understandings heretofore made, either oral or written, between
the parties other than as herein set forth. No modification, amendment, change
or addition to this Lease shall be binding upon Landlord or Tenant unless
reduced to writing and signed by each party.

Section 25.16    Binding Effect.    The covenants, agreements, terms, provisions
and conditions of this Lease shall bind and benefit the respective successors,
assigns and legal representatives of the parties hereto with the same effect as
if mentioned in each instance where a party hereto is named or referred to,
except that no violation of the provisions of this Lease shall operate to vest
any rights in any successor, assignee or legal representative of Tenant. It is
understood and agreed, however, that the covenants and obligations on the part
of the Landlord under this Lease shall not be binding upon Landlord herein named
with respect to any period subsequent to the transfer of its interest in the
Building or Complex, that in the event of such transfer said covenants and
obligations shall thereafter be binding upon each transferee of such interest of
Landlord herein named, but only with respect to the period ending with a
subsequent transfer of such interest, and that a lease of the entire interest
shall be deemed a transfer within the meaning of this Section.

Section 25.17    Severability.    If any provision of this Lease or the
application thereof to any person or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Lease shall not be affected
thereby and each provision of this Lease shall be valid and enforceable to the
fullest extent permitted by law.

Section 25.18    Relocation.    Landlord hereby reserves the right, at its sole
expense and on at least thirty (30) days’ prior written Notice, to require
Tenant to move from the Premises to other space within the Complex. The
relocated space shall be of comparable size and decor. If Tenant is relocated
pursuant to the provisions of this Section, Landlord will pay all reasonable,
documented expenses of preparing and decorating the relocated space so that it
will be substantially similar to the Premises from which the Tenant is moving
and Landlord will also pay the reasonable, documented expenses of moving
Tenant’s furniture and equipment to the relocated space. In such event, Landlord
and Tenant shall execute a modification of or supplement to this Lease in
respect of and identifying such other space, each and all of the terms,
covenants and conditions hereof shall remain in full force and effect and
thereupon be deemed applicable to such new space except that the description of
the Premises, and the Building, if applicable, shall be revised and if
applicable Tenant’s Percentage shall likewise be revised.

Section 25.19    Patriot Act.    Landlord and Tenant each represents and
warrants to the other that, to their knowledge: (i) they are not acting,
directly or indirectly, for or on behalf of any person, group, entity or nation
named by the United States Treasury Department as a Specially Designated
National and Blocked Person, or for or on behalf of any person, group, entity or
nation designated in Presidential Executive Order 13224 as a person who commits,
threatens to commit, or supports terrorism; and (ii) they are not engaged in
this transaction directly or indirectly on behalf of, or facilitating this
transaction directly or indirectly on behalf of, any such person, group, entity
or nation

31


--------------------------------------------------------------------------------


Table of Contents

IN WITNESS WHEREOF, the parties have this day set their hands and seals.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Signed, Sealed and Delivered
In the presence of: [spacer.gif] [spacer.gif] SOMERSET EXECUTIVE SQUARE
ASSOCIATES, L.P.   [spacer.gif] [spacer.gif] By: [spacer.gif] [spacer.gif]    
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif] Name:
Title:   [spacer.gif] [spacer.gif] TEAMSTAFF INC.   [spacer.gif] [spacer.gif]
By: [spacer.gif] [spacer.gif]     [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif] Name:
Title:

32


--------------------------------------------------------------------------------


Table of Contents

EXHIBIT A

Site Plan

[html_300180map.jpg]


--------------------------------------------------------------------------------


Table of Contents

EXHIBIT B

Floor Plan


--------------------------------------------------------------------------------


Table of Contents

EXHIBIT C

Rules and Regulations

1.    Tenant, its employees, agents, servants, visitors, licensees and invitees
shall not:

(a)    obstruct or permit the obstruction of the sidewalks, entry passages,
corridors, halls, stairways or elevators, or use the same in any way other than
as a means of passage to and from the Premises

(b)    damage or defile any other part of the interior or exterior of the
Building;

(c)    place anything on the outside of the Building, including roof setbacks,
window ledges and other projections;

(d)    interfere with the heating or cooling systems;

(e)    use any electrical heating device;

(f)    use or permit the use of alcoholic beverages or tobacco, except as may be
otherwise specifically permitted;

(g)    give its employees or other persons permission to go on the roof of the
Building;

(h)    place door mats in public corridors,

(i)    conduct, or permit any other person or entity to conduct, any auction in
the Premises or the Complex,

(j)    manufacture or store goods, wares or merchandise upon the Premises except
in the ordinary course of Tenant’s business as allowed by the Permitted Use,

(k)    permit the Premises to be used for gambling,

(l)    burn any papers, trash or garbage of any kind,

(m)    throw substances of any kind out of the windows or doors, or down the
passages of the Building, or in the halls or passageways,

(n)    cause or allow any use generally deemed to be obnoxious or a nuisance,
make or allow any unusual or extraordinary lights, sounds, noises or music, or
permit any unusual or strong odors.

2.    The Premises shall not be used for lodging, cooking or sleeping. The use
of a microwave oven shall not be prohibited.

3.    No lock or locks shall be placed by Tenant on any door in the Building
(including the Premises), without the prior written consent of Landlord. Tenant,
its agents and employees shall not change any lock. All keys to doors and rest
rooms shall be returned to Landlord on or before the termination of the Lease,
and Tenant shall pay for any lost keys.

4.    Rest rooms, plumbing fixtures, other water apparatus and electrical
outlets shall not be used for any purposes other than those for which they are
constructed.

5.    All trash and garbage shall be stored in appropriate receptacles and in
such manner so as not to create or permit any health hazard or fire hazard.

6.    No vehicles or animals of any kind shall be brought into or kept in or
about the Premises, except animals such as seeing-eye dogs, etc., as may be
reasonably required to accommodate the needs of individuals with disabilities.
Bicycles may be brought into the Premises, but shall not be left in front of the
Building.

7.    Business machines and mechanical equipment which cause vibration, noise,
cold or heat that may be transmitted to the Building structure or to any leased
space outside the Premises shall be placed and maintained by Tenant, at its sole
cost and expense, in settings or cork, rubber or spring type vibration
eliminators sufficient to absorb and prevent such vibration, noise, cold or
heat.


--------------------------------------------------------------------------------


Table of Contents

8.    Canvassing and soliciting in the Building are prohibited, and Tenant shall
cooperate to prevent the same.

9.    No portion of the Complex may be used, directly or indirectly, by any
person or legal entity other than Tenant, Tenants’ subtenants, agents, servants,
employees licensees, invitees, contractors, customers and deliverymen.

10.    Landlord reserves to itself any and all rights not granted to Tenant and
shall have the following additional rights:

(a)    to change the name and/or street address of the Building and the
arrangement and/or location of entrances, passageways, doors, doorways,
corridors, elevators, stairs, toilet or other public parts of the Building;

(b)    to install and maintain a sign or signs on the exterior of the Building;

(c)    to constantly have keys to the Premises;

(d)    to grant to anyone the exclusive right to conduct any particular business
or undertaking in the Building;

(e)    to make such other and further reasonable Rules and Regulations, as in
the reasonable judgment of Landlord, may from time to time be necessary and/or
appropriate for the safety, appearance, care and cleanliness of the Building and
for the preservation of good order therein. Landlord shall not be responsible to
Tenant for any violation of Rules and Regulations by any other tenants.


--------------------------------------------------------------------------------


Table of Contents

EXHIBIT D

LANDLORD’S WORK

1.    Landlord shall, at no additional cost to Tenant, provide Tenant with all
of the items provided below. Upon substantial completion of the Landlord’s Work,
which shall be deemed achieved notwithstanding the fact that in the Landlord’s
reasonable opinion, minor or insubstantial details of construction, mechanical
adjustment, or decoration remain to be performed, the noncompletion of which
does not materially interfere with Tenant’s use of the Premises, and at such
time as Landlord obtains a Certificate of Occupancy, Certificate of Completion,
Certificate of Continued Occupancy or the required equivalent of any of them,
Landlord shall deliver, and Tenant shall accept, possession of the Premises.

a.    Premises to be reconfigured as per Exhibit B.

b.    Paint the Premises with any one (1) color of Tenant’s choice of Building
standard paint

c.    Re-carpet the Premises with any one (1) selection of Tenant’s choice of
Building standard carpeting

2.    Tenant may request a pre-possession ‘‘walk through’’ of the Premises with
a representative of the Landlord. If a walk through is requested by Tenant,
Tenant and Landlord’s representative shall prepare a mutually agreed upon
‘‘punch list’’ of Landlord’s Work that is incomplete or in need of repair, which
punch list shall be signed by Tenant and shall be conclusive and final. Landlord
shall complete or correct all punch list items within a reasonable time after
Tenant takes possession of the Premises.

3.    (a)    ‘‘Tenant Delay’’ means any actual delay in the completion of the
Landlord’s Work that may arise as a result of: (i) Tenant’s failure to comply
with its obligations to submit any plans and/or specifications, supply
information, approve plans, specifications or estimates, or give authorizations
within the time specified; (ii) any change made after notification to Tenant
that a change will delay completion of the construction; (iii) extra time
required to obtain any ‘‘long lead’’ items specified by Tenant, (iv) Tenant’s
failure to allow Landlord, or its agents, access to the Premises, (v) Tenant’s
interference, or failure to cooperate, with Landlord’s completion of the
Landlord’s Work (vi) work, other than Landlord’s Work, being performed in the
Premises by, or at the request of, Tenant, or (vii) delay that is otherwise the
direct result of the act(s) or omission(s) of Tenant, its agents, servants or
employees. For purposes of this section, an item shall be considered a
‘‘long-lead’’ item if Landlord notifies Tenant within ten (10) business days
after receipt of Tenant’s approved construction drawings that such item is not
readily available or readily installable after the same is requested by Tenant.
Landlord shall not be responsible for any delays in the time for completion of
construction resulting from Tenant’s Delay.

(b)    If Landlord determines that a change proposed by Tenant will delay
completion of the Landlord’s Work, Landlord shall notify Tenant of the estimated
length of delay caused by Tenant’s request. Tenant shall advise Landlord within
one (1) business day after receipt of such notice as to whether Landlord shall
proceed with requested change, modification or alteration. Landlord shall not
make the requested change without Tenant’s approval of any proposed time
extension. Any period beyond the permitted response time by Tenant shall be a
day of Tenant Delay.

(c)    If Landlord determines that a Tenant Delay exists, Landlord shall so
notify Tenant in writing. Any time period set out in this Lease which is
contingent on completion of Landlord’s Work shall be extended by one (1) day for
each day of Tenant Delay, beginning on the date Tenant receives notice of the
Tenant Delay. If any Tenant Delay continues for a period of five (5) or more
calendar days, Tenant shall pay Landlord, as Additional Rent, one day of the
then current Base Rent (or the Base Rent that would be in effect upon
commencement of the Lease) to compensate Landlord for the losses incurred by
Landlord in delay of Tenant’s obligation to begin paying Rent upon completion of
the Landlord’s Work.


--------------------------------------------------------------------------------


Table of Contents

EXHIBIT E

RENEWAL OPTION

If no Event of Default remains uncured beyond any applicable cure period, Tenant
shall have the option to renew (‘‘Renewal Option’’) this Lease for a period of
sixty (60) months from the Expiration Date (the ‘‘Renewal Term’’) upon the terms
and conditions herein set forth.

The Renewal Option shall be exercised, if at all, by Tenant giving written
notice of exercise (‘‘Renewal Notice’’) to Landlord, which must be received by
Landlord not less than nine (9) months prior to the Expiration Date. The Renewal
Option shall be voidable by Landlord if the Renewal Notice is not received by
Landlord on a timely basis.

During the Renewal Term all of the terms, covenants and conditions of this Lease
shall continue to apply, except as specifically otherwise provided herein, and
there shall be no additional right to renew this Lease.

The Base Rent for the Renewal Term shall be determined as follows:

(a)    Not later than thirty (30) calendar days after Landlord receives the
Renewal Notice, Landlord shall deliver to Tenant a notice of the proposed Base
Rent for each month of the Renewal Term (‘‘Landlord’s Rent Notice’’).

(b)    Not later than thirty (30) calendar days after receipt of Landlord’s Rent
Notice, Tenant may deliver to Landlord a notice of its proposed Base Rent for
each month of the Renewal Term (‘‘Tenant’s Rent Notice’’). Delivery of Tenant’s
Rent Notice shall be deemed a rejection of Landlord’s Rent Notice. If Tenant
does not deliver Tenant’ Rent Notice to Landlord in a timely fashion, then the
Base Rent set out in Landlord’s Rent Notice shall be deemed accepted by both
parties.

(c)    Not later than thirty (30) calendar days after receipt of Tenant’s Rent
Notice, Landlord may deliver to Tenant a notice of its acceptance or rejection
of Tenant’s proposed Base Rent. If Landlord does not deliver notice of its
acceptance or rejection of the Tenant’s proposed Base Rent in a timely fashion,
then Tenant’s proposed Base Rent shall be deemed rejected by Landlord.

(d)    If Landlord rejects Tenant’s proposed Base Rent, then the parties shall
obtain an appraisal of the fair market Base Rent for the Premises prepared by a
member of the American Institute of Real Estate Appraisers (‘‘Appraiser’’),
which Appraiser is mutually acceptable to both Landlord and Tenant. The cost of
the appraisal shall be shared equally by Landlord and Tenant. The Appraiser’s
determination of the fair market Base Rent for the Renewal Term shall be final
and binding on both parties.

Upon determination of the Base Rent for each month of the Renewal Term, Landlord
shall prepare, and Tenant shall execute within ten (10) calendar days after
receipt, an amendment to the Lease setting out the terms of the renewal.


--------------------------------------------------------------------------------
